Exhibit 10.37

 

AGREEMENT OF SALE AND PURCHASE

AND JOINT ESCROW INSTRUCTIONS

 

ACACIA ON SANTA ROSA CREEK

 

THIS AGREEMENT OF SALE AND PURCHASE AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”), dated as of October 12, 2009 (the “Agreement Date”), is between
ACACIA ON SANTA ROSA CREEK, LLC, a California limited liability company
(“Seller”), and BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited
partnership (“Buyer”).

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

1.1                  Definitions.  The parties hereby agree that the following
terms shall have the meanings hereinafter set forth, such definitions to be
applicable equally to the singular and plural forms, and to the masculine and
feminine forms, of such terms:

 

1.1.1       “AAA” shall have the meaning ascribed in Section 10.22.2.

 

1.1.2       “Additional Deposit” shall have the meaning ascribed in
Section 2.3.2.

 

1.1.3       “Affiliate”, except as set forth in Section 10.4 with respect to an
“affiliate of Buyer”, shall mean any person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Buyer or Seller, as the case may be.  For the purposes
of this definition, “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract, or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

 

1.1.4       “Agreement Date” shall have the meaning ascribed in the introductory
paragraph of this Agreement.

 

1.1.5       “Application Deadline” shall have the meaning ascribed in
Section 2.4.1.

 

1.1.6       “Approved Contract” shall have the meaning ascribed in Section 4.6.

 

1.1.7       “Assignment and Assumption of Contracts” shall have the meaning
ascribed in Section 9.5.1(d).

 

1.1.8       “Assignment and Assumption of Leases” shall have the meaning
ascribed in Section 9.5.1(c).

 

--------------------------------------------------------------------------------


 

1.1.9       “Assumption Approval Deadline” shall have the meaning ascribed in
Section 2.4.2.

 

1.1.10     “Assumption Documents” shall have the meaning ascribed in
Section 9.5.1(g).

 

1.1.11     “Bill of Sale” shall have the meaning ascribed in Section 9.5.1(b).

 

1.1.12     “Broker” shall mean Arroyo & Coates.

 

1.1.13     “Broker’s Commission” shall have the meaning ascribed in Section 9.8.

 

1.1.14     “Buyer’s Conditions Precedent” shall have the meaning ascribed in
Section 9.3.

 

1.1.15     “Certificate of Insurance” shall have the meaning ascribed in
Section 3.4.

 

1.1.16     “Closing” shall have the meaning ascribed in Section 9.4.1.

 

1.1.17     “Closing Date” shall mean the date set forth in Section 9.4.1.

 

1.1.18     “Closing Statement” shall have the meaning ascribed in
Section 9.7.1(a).

 

1.1.19     “Code” shall have the meaning ascribed in Section 2.3.4.

 

1.1.20     “Commissions” shall mean all commissions, referral or locator fees,
payments and obligations of Seller or the Property Manager to make payments to
third party leasing agents, leasing brokers or other parties (not affiliated
with the Property Manager) with respect to the leasing of all or any of the
Property, whether such agreements are contained in a Lease or in any separate
Commission Agreement.

 

1.1.21     “Commission Agreements” shall mean all written agreements and
documents entered into by Seller or the Property Manager to pay Commissions that
are not contained in a Lease, together with all amendments thereto or
modifications thereof.

 

1.1.22     “Computer Equipment” means all word processing and computing
equipment including, without limitation, all CPUs, monitors, printers, hubs,
switches, firewalls, networking equipment and modems unless specifically listed
on attached Exhibit H.

 

1.1.23     “Contracts” shall mean the service contracts described in Exhibit B
and all other service contracts entered into by Seller after the Effective Date
with respect to the Property in accordance with Section 8.3.

 

1.1.24     “Deed” shall have the meaning ascribed in Section 9.5.1(a).

 

1.1.25     “Deposit” shall have the meaning ascribed in Section 2.3.2.

 

2

--------------------------------------------------------------------------------


 

1.1.26     “Deposit Date” shall have the meaning ascribed in Section 2.3.1.

 

1.1.27     “Disapproval Notice” shall have the meaning ascribed in Section 3.8.

 

1.1.28     “Disclosure Items” shall have the meaning ascribed in Section 6.1.

 

1.1.29     “Dispute” shall have the meaning ascribed in Section 10.22.

 

1.1.30     “Due Diligence” shall have the meaning ascribed in Section 3.1.

 

1.1.31     “Due Diligence Items” shall have the meaning ascribed in Section 3.2.

 

1.1.32     “Due Diligence Period” shall mean the time period provided for in
Section 3.1 of this Agreement.

 

1.1.33     “Effective Date” shall mean the first date on which Escrow Agent has
in its possession a fully executed original or copy of this Agreement.  Escrow
Agent shall promptly notify Buyer and Seller in writing of the Effective Date.

 

1.1.34     “Environmental Laws” means all Federal, state and local environmental
laws, rules, statutes, directives, binding written interpretations, binding
written policies, ordinances and regulations issued by any Governmental Entity
and in effect as of the date of this Agreement with respect to or which
otherwise pertain to or affect the Real Property or the Improvements, or any
portion thereof, the use, ownership, occupancy or operation of the Real Property
or the Improvements, or any portion thereof, or any owner of the Real Property,
and as same have been amended, modified or supplemented from time to time prior
to the date of this Agreement, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon and
Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.), the Superfund
Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), comparable
state and local laws, and any and all rules and regulations which have become
effective prior to the date of this Agreement under any and all of the
aforementioned laws.

 

1.1.35     “Escrow Agent” shall mean Partners Title Company, Houston, Texas.

 

1.1.36     “Excluded Materials” shall have the meaning ascribed in
Section 3.2.3.

 

3

--------------------------------------------------------------------------------


 

1.1.37     “Extended Assumption Approval Deadline” shall have the meaning
ascribed in Section 2.4.2.

 

1.1.38     “Fixtures” shall mean the fixtures that are located at and affixed to
any of the Improvements as of the Closing Date, but specifically excluding any
fixtures owned by any of the Tenants.

 

1.1.39     “Governmental Entity” means the various governmental and quasi-
governmental bodies or agencies having jurisdiction over Seller, the Real
Property or any portion thereof.

 

1.1.40     “Hazardous Materials” means any pollutants, contaminants, hazardous
or toxic substances, materials or wastes (including petroleum, petroleum
by-products, radon, asbestos and asbestos containing materials, polychlorinated
biphenyls (“PCBs”), PCB-containing equipment, radioactive elements, infectious
agents, and urea formaldehyde), as such terms are used in any Environmental Laws
(excluding solvents, cleaning fluids and other lawful substances used in the
ordinary operation and maintenance of the Real Property, to the extent in closed
containers).

 

1.1.41     “Improvements” shall mean all buildings, structures and improvements
located on the Land not owned by a Tenant or any other third party including,
without, limitation, two hundred seventy seven (277) apartment units.

 

1.1.42     “Indemnitor” shall have the meaning ascribed in Section 7.3.4.

 

1.1.43     “Initial Deposit” shall have the meaning ascribed in Section 2.3.1.

 

1.1.44     “Land” shall mean that certain parcel or parcels of land and
appurtenances thereto located at 4656 Quigg Drive, Santa Rosa, California, and
more particularly described on Exhibit A, including Seller’s right, title and
interest, if any, in and to all rights-of-way, open or proposed streets (public
or private), alleys, easements, strips or gores of land adjacent thereto.

 

1.1.45     “Laws” shall mean all applicable federal, state or local statutes,
ordinances, codes, regulations, decrees, orders, laws, rulings, judgment or
other governmental or judicial requirements affecting the Property.

 

1.1.46     “Leases” shall mean all unexpired leases, subleases, occupancy
agreements, and any other agreements, including all modifications or amendments
thereto, for the use, possession, or occupancy of any portion of the Property as
of the Closing Date.

 

1.1.47     “Lender” shall have the meaning ascribed in Section 2.2.

 

1.1.48     “Licensee Parties” shall mean those authorized agents, contractors,
consultants and representatives of Buyer who shall inspect, investigate, test or
evaluate the Property on behalf of Buyer in accordance with this Agreement.

 

4

--------------------------------------------------------------------------------


 

1.1.49     “Licenses and Permits” shall mean, collectively, to the extent
assignable, all licenses, permits, approvals, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any Governmental Entity in connection with the Real Property,
together with all renewals and modifications thereof.

 

1.1.50     “Liens” shall have the meaning ascribed in Section 4.2.

 

1.1.51     “Loan” shall have the meaning ascribed in Section 2.2.

 

1.1.52     “Loan Documents” shall have the meaning ascribed in Section 2.2.

 

1.1.53     “Losses” means claims, actions, causes of action, suits, proceedings,
costs, expenses (including, without limitation, reasonable attorneys’ fees and
costs), liabilities, damages, demands, rights and/or liens of any type, whether
known or unknown, direct or indirect, absolute or contingent.

 

1.1.54     “New Leases” or “New Lease” shall mean, collectively, or singularly,
any Lease entered into after the Effective Date and before the Closing Date.

 

1.1.55     “Non-Terminable Contract” shall have the meaning ascribed in
Section 4.6.

 

1.1.56     “Permitted Exceptions” shall mean and include all of the following: 
(a) applicable zoning and building ordinances and land use regulations; (b) such
state of facts as would be disclosed by a physical inspection of the Property;
(c) the lien of taxes and assessments not yet due and payable (it being agreed
by Buyer and Seller that if any tax or assessment is levied or assessed with
respect to the Property after the date hereof and the owner of the Property has
the election to pay such tax or assessment either immediately or under a payment
plan with interest, Seller may elect to pay under a payment plan, which election
shall be binding on Buyer); (d) any exclusions from coverage set forth in the
jacket of any Owner’s Policy of Title Insurance, but excluding all specific
title exceptions in Schedules B and C of the Title Commitment on any standard
printed exceptions in the Title Commitment; (e) any exceptions caused by Buyer,
any Licensee Parties and their respective agents, representatives or employees;
(f) such other exceptions as the Title Company shall commit to insure over,
without any additional cost to Buyer, whether such insurance is made available
in consideration of payment, bonding, indemnity of Seller or otherwise; (g) the
rights of the Tenants under the Leases, as tenants only; and (h) any matters
deemed to constitute Permitted Exceptions under Section 4.2 hereof.

 

1.1.57     “Permitted Outside Parties” shall have the meaning ascribed in
Section 3.7.

 

1.1.58     “Personal Property” shall mean all of the right, title, and interest
of Seller in and to the tangible personal property, which is located at and used
exclusively in connection with the Property as of the Closing Date a specific
list thereof as of the Effective Date being attached hereto as Exhibit H, but
specifically excluding (a) any personal property owned, financed or leased by
any Tenant under any Lease, (b) the Computer Equipment, (c) any

 

5

--------------------------------------------------------------------------------


 

tangible personal property owned by the Property Manager, and (d) any tangible
personal property owned by a third party.  Personal Property shall not include
the Excluded Materials.

 

1.1.59     “Pre-Effective Date Leases” or “Pre-Effective Date Lease” shall mean,
collectively, or singularly, any Lease in effect as of the Effective Date.

 

1.1.60     “Private Restrictions” shall mean (as they may exist from time to
time) any and all covenants, conditions and restrictions, private agreements,
easements, and any other recorded documents or instruments affecting the use of
the Property.

 

1.1.61     “Property” shall mean the Land, the Improvements, the Personal
Property, the Leases, the Approved Contracts, and to the extent transferable,
all of Seller’s right, title and interest in and to all tangible and intangible
assets of any nature relating to the Property, including without limitation,
(a) all warranties upon the Improvements or the Personal Property, (b) rights to
any plans, specifications, engineering studies, reports, drawings, and prints
relating to the construction, reconstruction, modification, and alteration of
Improvements, (c) all works of art, graphic designs, and other intellectual or
intangible property owned and used by Seller exclusively in connection with the
Property, including any trade name associated with the Improvements, (d) the
Internet URL and/or domain name www.acaciaonsantarosa.com, and any website
material belonging to the Property, including, but not limited to, the Property
description and any floor plans, photographs and location maps, (e) all claims
and causes of action arising out of or in connection with the Property after the
Closing Date, and (f) the Licenses and Permits.

 

1.1.62     “Property Manager” shall mean those individuals or entities which
manage the Property.

 

1.1.63     “Proration Items” shall have the meaning ascribed in
Section 9.7.1(a).

 

1.1.64     “Proration Time” shall have the meaning ascribed in Section 9.7.1(a).

 

1.1.65     “Purchase Price” shall have the meaning ascribed in Section 2.2.

 

1.1.66     “Reimbursable Lease Expenses” shall mean any Commissions and locator
fees payable pursuant to a Commission Agreement or a Lease or a New Lease with
respect to Tenants who are scheduled to take occupancy after Closing.

 

1.1.67     “Rent Roll” shall have the meaning ascribed in Section 3.2.1.

 

1.1.68     “Rent” or “Rents” shall mean and include fixed monthly rentals,
additional rentals, escalation rentals, retroactive rentals, all administrative
charges, utility charges, vending machine receipts and other sums and charges
payable by Tenants under the Leases.

 

1.1.69     “Rent Ready Condition” shall have the meaning ascribed in
Section 8.4.

 

6

--------------------------------------------------------------------------------


 

1.1.70     “Replacement Guarantor” shall have the meaning ascribed in
Section 2.4.1.

 

1.1.71     “Reporting Person” shall have the meaning ascribed in Section 2.3.4.

 

1.1.72     “Representative” shall have the meaning ascribed in Section 10.22.1.

 

1.1.73     “Seller Guarantors” shall have the meaning ascribed in Section 2.4.1.

 

1.1.74     “Servicer” shall have the meaning ascribed in Section 2.3.

 

1.1.75     “Survey” shall have the meaning ascribed in Section 4.4 and means an
ALTA/ACSM survey of the Land prepared by a surveyor licensed by the State of
California.

 

1.1.76     “Survey Objections” shall have the meaning ascribed in Section 4.4.

 

1.1.77     “Tenant” or “Tenants” means all persons or entities occupying or
entitled to possession of any portion of the Real Property pursuant to the
Lease, including tenants, subtenants, and licensees.

 

1.1.78     “Tenant Deposit” means all refundable deposits (whether cash or
non-cash and whether designated as security or otherwise) paid or deposited by a
Tenant to Seller, as landlord, or any other person on Seller’s behalf pursuant
to a Lease (together with any interest which has accrued thereon as required by
the terms of such Lease, but only to the extent such interest has accrued for
the account of the respective Tenant or as required by law).

 

1.1.79     “Tenant Notice” shall have the meaning ascribed in Section 9.5.1(f).

 

1.1.80     “Title Commitment” shall have the meaning ascribed in Section 4.1.

 

1.1.81     “Title Commitment Update” shall have the meaning ascribed in
Section 4.3.

 

1.1.82     “Title Commitment Update Review Period” shall have the meaning
ascribed in Section 4.3.

 

1.1.83     “Title Company” shall mean Chicago Title Company.

 

1.1.84     “Title Documents” shall have the meaning ascribed in Section 4.1.

 

1.1.85     “Title Objections” shall have the meaning ascribed in Section 4.2.

 

7

--------------------------------------------------------------------------------


 

1.1.86     “Title Policy” shall have the meaning ascribed in Section 4.5.

 

1.2                  Rules of Construction.  Article and Section captions used
in this Agreement are for convenience only and shall not affect the construction
of this Agreement.  All references to “Article” or “Sections” without reference
to a document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise.  The
use of the term “including” shall mean in all cases “including but not limited
to,” unless specifically designated otherwise.  No rules of construction against
the drafter of this Agreement shall apply in any interpretation or enforcement
of this Agreement, any documents or certificates executed pursuant hereto, or
any provisions of any of the foregoing.  Any deletion of language from this
Agreement prior to its execution by Buyer and Seller shall not be construed to
raise any presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse of the deleted language.

 

ARTICLE 2

 

AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE

 

2.1                  Agreement of Purchase and Sale.  Seller agrees to sell,
transfer, assign and convey to Buyer, and Buyer agrees to purchase, accept and
assume subject to the terms and conditions stated herein, all of Seller’s right,
title and interest in and to the Property.

 

2.2                  Purchase Price.  Buyer shall pay Seller the purchase price
of THIRTY EIGHT MILLION SIX HUNDRED FIFTY THOUSAND DOLLARS ($38,650,000.00)
(“Purchase Price”) at Closing in cash or other immediately available federal
funds.  Notwithstanding the foregoing, a portion of the Purchase Price shall be
paid by Buyer’s assumption of, and agreement to pay and perform, the obligations
of Seller under the loan documents (the “Loan Documents”) evidencing that
certain loan (the “Loan”) from Berkshire Mortgage Finance Limited Partnership
(together with its successors and assigns, “Lender”) to Seller in the original
principal amount of TWENTY NINE MILLION SIX HUNDRED THOUSAND DOLLARS
($29,600,000.00) and having an approximate unpaid balance of TWENTY SEVEN
MILLION ONE HUNDRED THOUSAND DOLLARS ($27,100,000.00).  The Loan is serviced by
a servicer (the “Servicer”).  The balance of the Purchase Price and such other
funds as may be necessary to pay Buyer’s expenses hereunder, subject to closing
adjustments, shall be deposited with the Escrow Agent no later than one
(1) business day prior to the Closing Date in accordance with this Agreement and
paid to Seller upon satisfaction of all conditions precedent to the Closing as
described herein.

 

2.3                  Deposits; Designation of Reporting Person & Contract
Consideration.

 

2.3.1       Initial Deposit. Within two (2) business days after the Effective
Date (the “Deposit Date”), Buyer shall deposit via wire transfer the sum of
THREE HUNDRED THOUSAND DOLLARS ($300,000.00) in immediately available U.S. funds
as a deposit (the “Initial Deposit”) with Escrow Agent whose address is as
indicated in Section 10.3, below.  If

 

8

--------------------------------------------------------------------------------


 

Buyer fails to make the Initial Deposit on or before 5:00 p.m. Pacific Time on
the Deposit Date, then this Agreement shall terminate and shall be of no further
force and effect and the parties shall have no further obligations to one
another except to the extent expressly stated otherwise herein.  Unless Buyer
delivers written notice to Seller and Escrow Agent on or before 5:00 p.m.
Pacific Time on the fifth (5th) day after the delivery of all of the Deliverable
Due Diligence Items as set forth in Section 3.2.1 hereof (the “Initial Due
Diligence Period”) that it is terminating this Agreement, the Initial Deposit
shall be deemed fully earned and non-refundable except as specifically set forth
herein and except if Seller fails to obtain Corporate Approval as described in
Section 6.1.2 hereof on or before 5:00 p.m. Pacific Time on the last date of the
Due Diligence Period.  Buyer expressly agrees that the Initial Deposit shall be
released by Escrow Agent to Seller upon the later of (a) the expiration of the
Initial Due Diligence Period, or (b) the date on which Seller notified Buyer and
Escrow Agent that it has obtained Corporate Approval, unless Buyer has
terminated this Agreement as provided above or Seller has failed to timely
obtain Corporate Approval as described above.  Notwithstanding that the
foregoing is to be self-executing, Seller and Buyer agree to promptly execute
and deliver to Escrow Agent any instructions necessary in order to cause the
release of the Initial Deposit to Seller or Buyer, as applicable.

 

2.3.2       Unless Buyer terminates this Agreement within the Initial Due
Diligence Period referenced in Section 2.3.1, above, or before the expiration of
the Due Diligence Period pursuant to Section 3, below, then by 5:00 p.m. Pacific
Time on the last day of the Due Diligence Period, Buyer shall deposit with
Escrow Agent via wire transfer an additional NINE HUNDRED THOUSAND DOLLARS
($900,000.00) (the “Additional Deposit”) in immediately available funds.  Once
made, the Additional Deposit shall be non-refundable in all instances except
(a) if the Closing fails to occur solely as a result of a material default by
Seller hereunder that is not cured within all applicable notice and cure
periods, (b) if the Closing fails to occur solely as a result of the failure of
a condition precedent in Buyer Conditions Precedent (set forth in Section 9.3
hereof) through no fault of Buyer, and (c) as otherwise expressly stated
otherwise in this Agreement, including specifically Section 2.4.2 hereof.  If
Buyer fails to make the Additional Deposit on or before 5:00 p.m. Pacific Time
on the business day after the date of the expiration of the Due Diligence
Period, then this Agreement shall terminate and shall be of no further force and
effect and the parties shall have no further obligations to one another except
to the extent expressly stated otherwise herein.

 

The Initial Deposit and the Additional Deposit shall sometimes be referred to
herein collectively as the “Deposit”.  If and when made, each portion of the
Deposit shall be held by Escrow Agent in accordance with the following.   The
Escrow Agent shall invest the amount in escrow, including without limitation the
Deposit, in accounts which are federally insured or which invest solely in
government securities and shall be applied in accordance with the terms of this
Agreement.  Interest earned on the Deposit shall be considered part of the
Deposit and shall be deemed to have been earned by, and constitute income of,
Buyer.

 

2.3.3       Designation of Reporting Person.  In order to assure compliance with
the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 2.3.3, the “Code”), and any related
reporting requirements of the Code, Seller and Buyer hereby designate Escrow
Agent as the person to be responsible for all information reporting under
Section 6045(e) of the Code (the “Reporting Person”).  In

 

9

--------------------------------------------------------------------------------


 

connection with the foregoing appointment, Seller and Buyer hereby agree: (a) to
provide to the Reporting Person all information and certifications regarding
such party, as reasonably requested by the Reporting Person or otherwise
required to be provided by a party to the transaction described herein under
Section 6045 of the Code; and (b) to provide to the Reporting Person such
party’s taxpayer identification number and a statement (on Internal Revenue
Service Form W-9 or an acceptable substitute form, or on any other form the
applicable current or future Code sections and regulations might require and/or
any form requested by the Reporting Person), signed under penalties of perjury,
stating that the taxpayer identification number supplied by such party to the
Reporting Person is correct.  Each party hereto agrees to retain this Agreement
for not less than four years from the end of the calendar year in which the
Closing occurred, and to produce it to the Internal Revenue Service upon a valid
request therefor.

 

2.3.4       Contract Consideration.  Notwithstanding anything in this Agreement
to the contrary, in any event where the Deposit, or any part thereof, is to be
returned to Buyer, ONE HUNDRED DOLLARS ($100.00) thereof shall be paid by Escrow
Agent to Seller as consideration for the rights and privileges granted to Buyer
herein thus making this Agreement the valid and binding obligation of Buyer and
Seller even though Buyer may have certain unilateral termination rights during
certain periods under this Agreement.

 

2.4                  Loan Assumption.

 

2.4.1       Application for Loan Assumption.  Within five (5) business days
after the later of (i) Seller has provided Buyer the request forms and
requirements from Lender for the Loan Assumption and (ii) Seller has obtained
Corporate Approval as described in Section 6.1.2 hereof (the “Application
Deadline”), Buyer shall apply, in good faith, to the Lender for approval of the
assignment by Seller, and assumption by Buyer, of Seller’s interest in the
Loan.  Buyer and Seller agree to use commercially reasonable efforts to
cooperate with each other in connection with said application process and each
party shall submit to Lender any information reasonably requested by Lender to
complete and approve said application by the Assumption Approval Deadline (as
hereinafter defined).  Seller and Buyer hereby acknowledge that Affiliates of
each recently closed a sale and acquisition of the Waterford Place Apartments,
located in Dublin, California (the “Waterford Transaction”).  The Waterford
Transaction involved a Loan Assumption of loans currently held by the Federal
Home Loan Mortgage Corporation as assignee from Lender and the loan documents
representing such loans were substantially similar to the Loan Documents
evidencing the Loan.  In the Waterford Transaction the Seller Affiliate
negotiated and obtained in the Assumption Agreement thereunder certain
provisions relating to the release of Seller and Seller Guarantor and the Buyer
Affiliate negotiated and obtained therein certain modifications and amendments
to the loan documents being assumed by the Buyer Affiliate.  Seller and Buyer
hereby mutually agree to pursue the Loan Assumption in good faith on the same
basic terms as were negotiated and obtained in the Waterford Transaction
Assumption Agreement.  Buyer agrees that Buyer shall pay any required loan
assumption review fee to the Lender as and when required by the Lender and/or
Servicer in accordance with the Loan Documents.  Seller has informed Buyer that
certain Affiliates of Seller (each a “Seller Guarantor”) have provided certain
standard non-recourse carve-out guaranties and/or environmental indemnities to
the Lender with respect to the Loan and that Lender will require Buyer to
provide a financially responsible person or entity to provide a substantially
similar guaranty and indemnity (a “Replacement Guarantor”).  Buyer agrees that
Buyer will offer a

 

10

--------------------------------------------------------------------------------


 

Replacement Guarantor who shall, in Lender’s sole discretion, satisfy the
financial conditions currently required to be maintained by the applicable
Seller Guarantor(s) pursuant to the Loan Documents.  Notwithstanding anything to
the contrary contained herein, provided that Seller and Buyer shall have
satisfied its obligations under this Section 2.4, the failure of Lender to
approve the assignment and assumption of the Loan by the Assumption Approval
Deadline shall not constitute a default by either Seller or Buyer.

 

2.4.2       Certain Condition Precedent Regarding Loan Assumption.  Without
limitation to any of the conditions precedent set forth in this Agreement, it
shall be a condition to Buyer’s and Seller’s obligation to close the purchase
and sale of the Property that the Lender shall have approved, in writing (or
otherwise has indicated in correspondence that upon its execution at the Closing
of the agreement upon Loan Assumption documents that it has approved the
assumption of the Loan), the assumption of the Loan by Buyer, such approval to
include the closing of such assumption in 2009 or on January 7, 2010, in
accordance with this Agreement, and the release of Seller and Seller Guarantor
and approval of Buyer’s Replacement Guarantor within forty-two (42) days of the
Effective Date (the “Assumption Approval Deadline”).  If Lender fails to approve
the assumption of the Loan, the release of Seller and Seller Guarantor and
approval of Buyer’s Replacement Guarantor by Buyer on or before 5:00 p.m.
Pacific Time on the Assumption Approval Deadline, then either Buyer or Seller,
in their sole and absolute discretion, may extend the Assumption Approval
Deadline for ten (10) additional days (the “Extended Assumption Approval
Deadline”) by notice in writing to the other party prior to the expiration of
the Assumption Approval Deadline; provided, however, that if Lender fails to
approve the assumption of the Loan by Buyer, the release of Seller and the
Seller Guarantor and approval of Buyer’s replacement Guarantor on or before
5:00 p.m. Pacific Time on the Extended Assumption Approval Deadline, then either
Buyer or Seller  may thereafter terminate this Agreement by delivering written
notice to the other at any time after the expiration of the Extended Assumption
Approval Deadline; provided, however, that if the Lender approves Buyer’s
assumption of the Loan, the release of Seller and Seller Guarantor and approval
of Buyer’s Replacement Guarantor before the delivery of such termination notice,
then such termination notice shall be null and void.  In the event of such
termination the Deposit shall be returned to Buyer so long as the Buyer is not
otherwise in material default hereunder and the parties shall have no further
liability to each other except as set forth herein.  Notwithstanding the
immediately preceding sentence, Seller agrees that Buyer shall also be entitled
to a refund of the Deposit if the Lender (a) unconditionally refuses to consent
to the assignment and assumption of the Loan or the release of Seller and Seller
Guarantor, or (b) conditions such consent on the Buyer agreeing to modifications
to the terms and conditions of the Loan Documents where such modifications would
result in an increase in the costs of assuming and/or servicing the Loan (e.g.,
a change in interest rate, a change in the assumption fee) of Twenty Thousand
Dollars ($20,000.00) or more.  Buyer acknowledges that the Loan Documents may
require the borrower thereunder to maintain certain repair, replacement and/or
other reserves. To the extent Lender has agreed to waive these reserve
requirements for Seller but is unwilling to waive such requirements for Buyer,
then the requirement that Buyer maintain the reserves and the cost involved in
funding the reserves shall not be considered in calculating the Twenty Thousand
Dollar ($20,000.00) threshold referenced above, provided that Lender’s only
reserve requirement is a monthly deposit into a Replacement Reserve of an amount
not exceeding $225 per unit or a monthly amount of $5,193.75.

 

11

--------------------------------------------------------------------------------


 

2.4.3       Closing of Loan Assumption.  Upon Lender’s approval of Buyer’s
assumption of the Loan, Seller and Buyer agree to execute such documentation as
may be reasonably required by Lender as contemplated and described in
Section 2.4.1 hereof pursuant to and in accordance with the terms of the Loan
Documents and to take all other steps necessary to promptly close the loan
assumption on the Closing Date, the completion of which shall include Lender’s
release of Seller and the Seller Guarantor from future liability with respect to
the Loan.  Concurrent with the Closing of the assumption of the Loan and
provided the Lender shall agree, all reserve accounts maintained by such Lender
on behalf of Seller in connection with the Loan, if any, shall be assigned by
Seller to Buyer at the Closing and Seller shall receive a credit at Closing
equal to the amounts so assigned.  If the Lender shall not so agree to the
assignment and assumption of existing reserves at Closing as aforesaid, such
reserves shall not be assigned to or assumed by Buyer and Seller shall not
receive a credit therefor at Closing, and if required by Lender, Buyer shall
establish replacement reserves in the amounts reasonably required by Lender but
such amounts shall not be in excess of the amounts currently required by the
Loan Documents or, if no requirement, the last sentence of Section 2.4.2 hereof,
and if Lender requires such additional reserves, Buyer shall have no obligation
to agree thereto and such requirement shall be deemed to be a “material change”
in the Loan Documents as contemplated in Section 9.4.1 hereof, and Buyer shall
upon Seller’s request and expense, reasonably cooperate with Seller’s efforts to
recover such Seller reserves from Lender.  All costs and fees of assuming the
Loan shall be at Buyer’s sole cost and expense and Buyer shall pay all
assumption deposit fees, application fees, review processing fees, legal fees,
and loan assumption fees when charged by the Lender and/or Servicer in
accordance with the terms of the applicable Loan Documents in connection with
the assumption thereof.

 

2.4.4       Materiality.  The provisions of this Section 2.4 are material and
included as a material portion of the consideration given by Buyer to Seller in
exchange for Seller’s agreement to enter into and perform under this Agreement

 

2.5                  General Assumption.  As additional consideration for the
purchase and sale of the Property, at Closing Buyer will: (a) assume and perform
(i) all of the covenants and obligations of Seller, Seller’s predecessors in
title and Seller’s Affiliates pursuant to the Leases and Approved Contracts
(including, without limitation, those relating to any Tenant Deposits) which
arise on or after the Closing Date, and (ii) all obligations under the Leases
and Approved Contracts relating to the physical and environmental condition of
the Property arising on or after the Closing Date; and (b) assume and agree to
discharge, perform and comply with each and every liability, duty, covenant,
debt or obligation of Seller or any of its Affiliates resulting from, arising
out of, or in any way related to any Licenses and Permits and arising on or
after the Closing Date.  By closing under this Agreement, Buyer hereby
indemnifies, defends, and holds Seller, Seller’s Affiliates and their respective
partners, members, shareholders, officers, directors, managers, employees and
agents harmless from and against any and all claims, liens, damages, demands,
causes of action, liabilities, lawsuits, judgments, losses, costs and expenses
(including but not limited to reasonable attorneys’ fees and expenses) asserted
against or incurred by Seller and arising out of the failure of Buyer to perform
its obligations pursuant to this Section 2.5.  The provisions of this
Section 2.5 shall survive the Closing.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 3

 

BUYER’S DUE
DILIGENCE/CONDITION OF THE PROPERTY

 

3.1                  Buyer’s Inspections and Due Diligence.  Buyer acknowledges
that commencing on the Effective Date and continuing until 5:00 p.m. Pacific
Time on the tenth (10th) day thereafter (the period of time from the Effective
Date until such time shall be referred to herein as the “Due Diligence Period”),
Buyer shall conduct its examinations, inspections, testing, studies and
investigations of the Property, review information regarding the Property and
such documents applicable to the Property, including, without limitation, the
documents that Seller delivers or makes available, as set forth in Section 3.2
below (collectively, the “Due Diligence”).  Except for any limitations as may be
imposed by this Article 3 below, Buyer may conduct such due diligence
activities, inspections, and studies of the Property as it deems necessary or
appropriate, and examine and investigate to its full satisfaction all facts,
circumstances, and matters relating to the Property (including the physical
condition and use, availability and adequacy of utilities, access, zoning,
compliance with applicable laws, environmental conditions, accessibility
matters, engineering and structural matters), title and survey matters, and any
other matters it deems necessary or appropriate for purposes of consummating
this transaction.  The Due Diligence shall be at Buyer’s sole cost and expense.

 

3.2                  Delivery Period.

 

3.2.1       Due Diligence Items.  By executing and delivering this Agreement,
Buyer acknowledges and agrees that as of the Effective Date hereof, Seller
delivered to Buyer the following: (i) the most recent rent roll statement (the
“Rent Roll”) with respect to the Property prepared by Seller, in the form and
containing such information as maintained by Seller from time to time; (ii) any
title commitments or surveys relating to Property as described in the last
sentence of Section 4.1 hereof; (iii) copies of all Contracts (including any
Commission Agreements); and (iv) copies of any of the following items pertaining
to the Property to the extent they exist and are in Seller’s or Property
Manager’s possession: plans and specifications; “as-built” plans and
specifications; structural, seismic or geological investigations and/or reports
prepared by third parties; environmental investigations and/or reports prepared
by third parties; warranties; income and expense statements for the prior three
(3) years; current tax bill, and the Licenses and Permits (collectively, the
“Deliverable Due Diligence Items”).  Seller shall also make available to Buyer
for inspection at Seller’s primary office, the primary office of the Property
Manager or the Property Manager’s on-site office the following:  (i) copies of
all Leases referenced on the Rent Roll and copies of any subleases or amendments
relating thereto and Tenant correspondence in Seller’s possession;
(ii) maintenance and renovations records; and (iii) subject to Section 3.2.3
hereof, all other information relating to the operation of the Property
(collectively, the “Other Due Diligence Items”).  The Deliverable Due Diligence
Items and Other Due Diligence Items are all collectively referred to herein as
the “Due Diligence Items”.

 

3.2.2       No Warranty.  Buyer acknowledges that many of the Due Diligence
Items were prepared by third parties other than Seller.  Buyer further
acknowledges and agrees that (a) except as specifically set forth in this
Agreement, neither Seller nor any of Seller’s respective agents, employees,
contractors or any other party has made any warranty or

 

13

--------------------------------------------------------------------------------


 

representation regarding the truth, accuracy or completeness of the Due
Diligence Items or the source(s), and (b) Seller has not undertaken any
independent investigation as to the truth, accuracy or completeness of the Due
Diligence Items, and Seller is providing the Due Diligence Items or making the
Due Diligence Items available to Buyer solely as an accommodation to Buyer. 
Buyer acknowledges that the Due Diligence Items are subject to the
confidentiality provisions of Section 3.5 below.

 

3.2.3       Excluded Materials.  Notwithstanding any terms to the contrary in
this Agreement, (a) Seller shall not be obligated or otherwise required to
furnish or make available to Buyer any of the following (collectively, “Excluded
Materials”):  (i) any appraisals or other economic evaluations of, or
projections with respect to, all or any portion of the Property, including,
without limitation, budgets, prepared by or on behalf of Seller or any Affiliate
of Seller or any other party, (ii) any documents, materials or information which
are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to the purchase of the Property
by Seller, (iii) any information which Seller, in good faith, considers
proprietary and not related to the operation of the Property, and (iv) any
information which is subject to any other confidentiality obligations; (b) Due
Diligence Items shall not include any Excluded Materials; and (c) Seller shall
have no obligation or liability of any kind to Buyer as a result of Seller not
furnishing or making available to Buyer the Excluded Materials.

 

3.3                  Site Visits.  During the pendency of this Agreement, Buyer
and its Licensee Parties shall have reasonable access to the Property at agreed
upon times for agreed upon purposes on at least one (1) business day prior
notice to Seller.  Such notice shall describe the scope of the Due Diligence
Buyer intends to conduct during Buyer’s access to the Property.  Seller shall
have the right to have a representative present during any visits to or
inspections of the Property or any meetings or discussions with any Tenant by
Buyer or any Licensee Parties or any Governmental Entity.  Buyer will conduct
its Due Diligence in a manner so as to minimize, to the extent reasonably
possible to do so, any interference with the operations and occupancy of the
Property and to minimize, to the extent reasonably possible to do so, any
disturbance to Tenants.  Buyer will not enter the Property or contact any
leasing agents or the Property Manager of the Property or any Governmental
Entity without Seller’s prior written consent, which consent shall not be
unreasonably withheld or delayed.  Neither Buyer nor any Licensee Parties may
contact any Tenants or make any inquiries of such Tenants including, without
limitation, those which in any way relate to the Property, without Seller’s
prior written consent which consent may be withheld in Seller’s sole and
absolute discretion.  In the event Buyer desires to conduct any physically
intrusive Due Diligence, such as sampling of soils, other media, building
materials, or the like, Buyer will identify in writing exactly what procedures
Buyer desires to perform and request Seller’s express written consent.  Seller
may withhold or condition consent to any physically intrusive Due Diligence in
Seller’s sole and absolute discretion.  Upon receipt of Seller’s written
consent, Buyer and all Licensee Parties shall, in performing such Due Diligence,
comply with any agreed upon procedures and with any and all Laws including,
without limitation, any Environmental Laws.

 

3.4                  Insurance Requirements.  As a condition precedent to any
entry onto the Property by Buyer or any Licensee Parties prior to the Closing,
Buyer or any such Licensee Parties shall carry worker’s compensation insurance
in compliance with applicable law, liability

 

14

--------------------------------------------------------------------------------


 

insurance covering bodily injury, property damage, with a combined single limit
of $2,000,000, and automobile liability insurance in an amount not less than
$1,000,000.00 covering all automobile and equipment owners and/or operated by
Buyer and any Licensee Parties in connection with the license granted herein. 
The liability policies described herein shall name Seller and those reasonably
designated by Seller as additional insured.  All such insurance shall: (a) be
primary and no insurance of Seller or any of the additional insured shall be
called upon to contribute to a loss and (b) not be cancelled or materially
modified without first giving Seller thirty (30) days’ advance written notice of
cancellation or material modification.  Before entering the Property pursuant to
this Section 3.4, Buyer shall deliver copies of the policies or certificates of
insurance issued by the insurance carrier(s) to Seller demonstrating compliance
with the terms of this Section.  In the event that, during the Due Diligence
Period or at any other time during the pendency of this Agreement that Buyer or
any Licensee Parties are entering the Property, Buyer or any Licensee Parties
fail to procure or maintain the insurance requirements as set forth in this
Section or such insurance is modified such that it does not provide coverage to
Seller and its additional insured as required herein neither Buyer nor any
Licensee Parties shall be permitted to enter the Property and if Buyer does not
cure such failure within three (3) days of notice thereof from Seller, then
Seller shall thereafter have the right upon to terminate this Agreement upon
twenty-four (24) hours written notice to Buyer whereupon Buyer shall immediately
cease all operations on the Property and promptly remove all Licensee Parties
from the Property (unless the subject insurance requirements are satisfied and
evidence thereof delivered to Seller before the expiration of said twenty-four
(24) hour notice) and the Additional Deposit (but not the Initial Deposit) shall
be promptly returned to Buyer.

 

3.5                  Restoration; No Liens.  Buyer shall promptly pay when due
the costs of all entry and inspections and examinations done with regard to the
Property and repair and/or restore the Property to the condition in which the
same were found before any such entry upon the Property and inspection or
examination was undertaken.  Buyer shall not permit any mechanics’ or other
liens to be filed against the Property as a result of labor or materials
furnished in connection with its Due Diligence.  If any such lien is filed
against the Property as a result of the activities of Buyer or any Licensee
Parties, then within ten (10) days after receipt of written demand from Seller
or any other notice of such lien, Buyer shall either cause the same to be
discharged of record by payment of the claim or posting of a bond, or will take
such other action as may be reasonably acceptable to protect Seller, Seller’s
Affiliates and the Property from any loss or damage arising from such lien.  In
the event Buyer fails to release any lien by payment, bond or otherwise as set
forth herein, Seller may pay such amounts necessary to cause the release of the
lien and Buyer shall promptly reimburse Seller one hundred percent (100%) of the
amount so paid, in addition to Seller’s other costs (including, but not limited
to attorneys’ fees) necessary to discharge the lien(s)).  Buyer’s obligations
under this Section 3.5 shall expressly survive the Closing or, if the purchase
and sale is not consummated, any termination of this Agreement.  The provisions
of this Section 3.5 shall survive the Closing or, if the purchase and sale is
not consummated, any termination of this Agreement.

 

3.6                  Due Diligence Indemnity.  Buyer shall defend, protect,
indemnify, and hold harmless Seller, Seller’s Affiliates and their respective
partners, shareholders, members, officers, directors, employees and agents, as
applicable, and the Property Manager from and against all Losses (whether
arising out of injury or death to persons or damage to the Property or
otherwise) including, but not limited to, costs of remediation, restoration and
other similar

 

15

--------------------------------------------------------------------------------


 

activities, mechanic’s and materialmen’s liens and attorneys’ fees, arising out
of or in connection with Buyer’s Due Diligence, Buyer’s breach of its
obligations under Section 3.7 or Buyer’s or any Licensee Parties’ entry upon the
Property; provided, however, that Buyer shall have no obligations under this
Section 3.6 to the extent the Losses are caused solely by the negligence or
willful misconduct of Seller, Seller’s Affiliates, Seller’s partners,
shareholders, members, officers, directors, employees and agents, as applicable,
and/or the Property Manager or result from the mere discovery by Buyer of
pre-existing conditions at the Property and the Buyer promptly notifies Seller
in writing of such discovery.  The provisions of this Section 3.6 shall survive
the Closing or, if the purchase and sale is not consummated, any termination of
this Agreement.

 

3.7                  Confidentiality.  Buyer agrees that any information
obtained by Buyer or its Affiliates or their respective attorneys, partners,
accountants, brokers, property management companies, third party consultants,
lenders or investors (collectively, for purposes of this Section 3.7, the
“Permitted Outside Parties”) in the conduct of its Due Diligence shall be
treated as confidential pursuant to Section 10.11 of this Agreement and shall be
used only to evaluate the acquisition of the Property from Seller.  Buyer
further agrees that within its organization, or as to the Permitted Outside
Parties, the Due Diligence Items and all other information obtained by Buyer
pursuant to its Due Diligence will be disclosed and exhibited only to those
persons within Buyer’s organization or to those Permitted Outside Parties who
are involved in determining the feasibility of Buyer’s acquisition of the
Property.  Buyer further acknowledges that the Due Diligence Items, all
information relating to the leasing arrangements between Seller and any Tenant
or prospective tenants, and all other information obtained by Buyer pursuant to
its Due Diligence are proprietary and confidential in nature.  Buyer agrees not
to divulge the contents of such Due Diligence Items or any other information
except in strict accordance with this Section 3.7 and Section 10.11 of this
Agreement.  In permitting Buyer and the Permitted Outside Parties to review the
Due Diligence Items and other information to assist Buyer, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created by Seller and any such claims are expressly
rejected by Seller and waived by Buyer and the Permitted Outside Parties, for
whom, by its execution of this Agreement, Buyer is acting as an agent with
regard to such waiver.  The provisions of this Section 3.7 shall survive the
Closing or, if the purchase and sale is not consummated, any termination of this
Agreement.

 

3.8                  Due Diligence Period.  Except as set forth in Section 2.3.1
hereof, unless Buyer delivers to Seller and Escrow Agent written notice
terminating this Agreement on or before the end of the Due Diligence Period
which notice may be for any reason, or no reason, (the “Disapproval Notice”),
this Agreement shall continue in full force and effect.  If Buyer fails to give
Seller the Disapproval Notice, then Buyer shall be deemed to have approved all
of the matters described in Sections 3.1 and 3.2.  If the Agreement is
terminated under Section 2.3.1 hereof, then Buyer shall be entitled to the
immediate return of the Initial Deposit and Buyer shall return all Due Diligence
Items in its possession to Seller and provide to Seller, promptly after receipt
of a request from Seller, originals of any third party reports, studies and
appraisals relating to the Property in its possession, without representation or
warranty and at no cost to Seller.  If, however, the Agreement is not terminated
under Section 2.3.1 hereof, but Buyer does elect to deliver the Disapproval
Notice on or before the expiration of the Due Diligence Period, then Buyer shall
be entitled to the immediate return of the Additional Deposit (but not the
Initial

 

16

--------------------------------------------------------------------------------


 

Deposit) and Buyer shall return all Due Diligence Items to Seller and provide to
Seller, promptly after receipt of a request from Seller, originals of all third
party reports, studies and appraisals relating to the Property in its
possession, without representation or warranty and at no cost to Seller.  The
foregoing obligation shall survive any termination of this Agreement.  Subject
to the terms of this Agreement, provided that Buyer has not delivered the
Disapproval Notice, Buyer, after the expiration of the Due Diligence Period, may
continue to conduct further physical Due Diligence or other examinations,
inspections, tests, studies and investigations regarding the Property; provided,
however, that except as otherwise expressly provided in Sections 5.1 and 10.2.2,
in no event shall Buyer have any right to terminate or otherwise modify its
obligations hereunder after the end of the Due Diligence Period as a result of
any such further Due Diligence or other examinations, inspections, tests,
studies or investigations regarding the Property, and the provisions of this
Article 3, including, without limitation, the indemnification provisions, shall
continue to apply.

 

3.9                  Delivery of Buyer’s Due Diligence Materials.  Buyer agrees
that if Buyer terminates this Agreement for any reason permitted hereunder,
including Buyer’s disapproval of its Due Diligence within the Due Diligence
Period, then Buyer shall, at Seller’s request and at no cost to Seller, assign
to Seller all of its rights, interest and title to copies of all third party
drafts and final surveys, environmental site assessments, appraisals,
examinations, inspections, tests, studies and investigations of the Property or
any other similar documents or materials applicable to the Property, obtained by
Buyer during the Due Diligence Period (collectively, “Buyer’s Due Diligence
Materials”).  Buyer’s obligations under this Section shall expressly survive the
termination and/or expiration of this Agreement.

 

ARTICLE 4

 

TITLE, SURVEY & CONTRACTS

 

4.1                  Title to Real Property.  Buyer shall obtain (a) a
preliminary report or commitment to issue an owner’s policy of title insurance
with respect to the Property issued by the Title Company (the “Title
Commitment”), and (b) copies of all recorded documents referred to on Schedule B
of the Title Commitment as exceptions to coverage (the “Title Documents”). 
Buyer shall instruct Escrow Agent to deliver a copy of the Title Commitment and
the Title Documents to Seller concurrent with its delivery of the same to
Buyer.  Seller agrees to deliver any preliminary reports, title commitments and
Surveys in its possession to the extent the same exist; provided, however, that
the delivery of such materials shall be subject to the terms and conditions of
Section 3.2.2, above.

 

4.2                  Certain Exceptions to Title.  Buyer shall have the right to
object in writing to any title matters that are not Permitted Exceptions and
that are disclosed in the Title Commitment (herein collectively called “Liens”)
on or before the fifth (5th) day prior to the expiration of the Due Diligence
Period.  Buyer’s failure to disapprove the Liens in writing within such period
shall constitute Buyer’s approval of all such Liens.  All such Liens which are
timely objected to by Buyer shall be herein collectively called the “Title
Objections”.  Seller, in its sole and absolute discretion, may elect (but shall
not be obligated) to remove or cause to be removed, or insured over, at its
expense, any Title Objections, and shall be entitled to a reasonable adjournment
of the Closing for the purpose of such removal, which removal will be deemed

 

17

--------------------------------------------------------------------------------


 

effected by, among other things, the issuance of title insurance reasonably
acceptable to Buyer eliminating or insuring against the effect of the Title
Objections.  Seller shall notify Buyer in writing no later than the day prior to
the expiration of the Due Diligence Period (the “Title Cure Period”), whether
Seller elects to remove the same.  Notwithstanding the above, as an additional
Buyer Conditions Precedent (See 9.3.6 hereof) but not as a covenant of Seller,
Seller shall have obtained the termination of, the deletion from the Title
Commitment and Buyer’s Owner’s Policy, or have made arrangements to otherwise
insure over that certain drainage easement granted to the State of California on
February 7, 1967, pursuant to Grant Deed recorded in Book 2252, Page 604 of the
Official Records of Sonoma County, California (the “Drainage Easement”).  Except
as set forth in the preceding sentence, if Seller is unable to remove or endorse
over any Title Objections prior to the expiration of the Title Cure Period, or
if Seller elects not to remove one or more Title Objections by the expiration of
the Title Cure Period, Buyer may elect, as its sole and exclusive remedy
therefore, to either (a) terminate this Agreement on or before the end of the
Due Diligence Period and, thereafter, the parties shall have no further rights
or obligations hereunder except for those obligations which expressly survive
the termination of this Agreement, or (b) waive, in writing, such Title
Objections, in which event such Title Objections shall be deemed additional
“Permitted Exceptions” and the Closing shall occur as herein provided without
any reduction of or credit against the Purchase Price.  If before the end of the
Due Diligence Period, Buyer elects to proceed with the transaction contemplated
herein, then Buyer shall be deemed to have elected to waive those Title
Objections Seller elected not to remove or endorse over and its right to
terminate this Agreement pursuant to this Section 4.2.  Notwithstanding the
foregoing, Seller shall be obligated at Closing to cause the release of the
Liens of any financing obtained by Seller which is secured by the Property other
than the Loan.  Buyer expressly acknowledges and agrees that Seller shall not be
deemed in default of this Agreement if Seller is unable to remove, endorse over
or otherwise insure over the Drainage Easement and Buyer’sole remedy in the
event Seller is unable to remove, endorse over or otherwise insure over the
Drainage Easement shall be terminate this Agreement and receive a full refund of
the Deposit less that amount Seller is entitled to retain pursuant to
Section 2.3.4, above.

 

4.3                  Additional Exceptions.  In the event the Title Commitment
is amended or updated after the expiration of the Due Diligence Period (each, a
“Title Commitment Update”), Buyer shall furnish Seller with a written statement
of approval or objections to any matter first raised in a Title Commitment
Update that affects title to the Real Property and that was not caused by Buyer
or any Licensee Parties within five (5) business days after its receipt of such
Title Commitment Update together with a legible copy of each new exception
raised therein (each, a “Title Commitment Update Review Period”).  Should Buyer
fail to notify Seller in writing of any objections to any matter first disclosed
in a Title Commitment Update prior to the expiration of the applicable Title
Commitment Update Review Period, as applicable, Buyer shall be deemed to have
approved such matters whereupon they shall become Permitted Exceptions. If,
however, Buyer objects to such new exception, then Seller shall have until
5:00 p.m. Pacific Time on the fifth (5th) business day after Seller’s receipt of
Buyer’s written objection in which to notify Buyer, in Seller’s sole discretion,
either (a) that Seller will remove the new disapproved exception(s) prior to the
Close of Escrow and, thereafter, Seller shall be entitled to a reasonable
adjournment of the Closing for the purpose of such removal, which removal will
be deemed effected by, among other things, the issuance of title insurance
reasonably acceptable to Buyer eliminating or insuring against the effect of the
Title

 

18

--------------------------------------------------------------------------------


 

Objections, or (b) that Seller will not remove the new disapproved
exception(s).  If Seller does not elect to do either (a) or (b), such silence
shall be conclusively deemed to constitute Seller’s election not to remove any
new exception(s) disapproved by Buyer.  If Seller elects not to remove any new
disapproved exception(s), whether by giving notice thereof or by failing to give
notice, then Buyer shall have until 5:00 p.m. Pacific Time on the fifth (5th)
business day after Seller’s election (or deemed election) not to cure the
disapproved exception in which to elect (y) to terminate this Agreement by
written notice to Seller and Escrow Holder or (z) to waive in writing Buyer’s
previous disapproval of (and thereby accept) any items that Seller does not
elect to remove.  Buyer’s failure to terminate this Agreement by delivering
written notice of such election on or before 5:00 p.m. Pacific Time on the fifth
(5th) business day after Seller’s election or deemed election not to remove the
new disapproved exception shall be deemed to constitute Buyer’s irrevocable
election to waive Buyer’s previous disapproval whereupon the disapproved
exception shall become a Permitted Exception.  If, however, Buyer does elect to
terminate this Agreement, then this Agreement shall so terminate, the Deposit
shall be returned to Buyer and neither party shall have any further obligations
to the other hereunder except to the extent any such obligation expressly
survives the termination of this Agreement.

 

4.4                  Survey Objections.  Buyer shall have the right to obtain a
new survey or an update of any survey provided by Seller (the “Survey”) at its
sole cost and expense.  Promptly upon receipt of the Survey, Buyer, at its sole
cost and expense, shall deliver a copy to Seller and to Escrow Agent.  No later
than the fifth (5th) day prior to the expiration of the Due Diligence Period,
Buyer shall have the right to notify Seller, in writing, of any matters
disclosed on the Survey that are not Permitted Exceptions and that affect
Buyer’s title to the Property.  Buyer’s failure to obtain the Survey or
disapprove any matters disclosed by the Survey on or before such time shall
constitute Buyer’s approval of the matters disclosed by the Survey or matters
that would have been disclosed had Buyer obtained a Survey.  All such matters
which are timely objected to by Buyer shall be herein collectively called the
“Survey Objections”.  Seller, in its sole and absolute discretion, may no later
than the day prior to the expiration of the Due Diligence Period (the “Survey
Cure Period”), elect to remove or cause to be removed, or insured over, at its
expense, any Survey Objections, and shall be entitled to a reasonable
adjournment of the Closing for the purpose of such removal, which removal will
be deemed effected by, among other things, the issuance of title insurance
reasonably acceptable to Buyer eliminating or insuring against the effect of the
Survey Objections.  Seller shall notify Buyer in writing of such election within
the Survey Cure Period.  If Seller is unable to cure or endorse over any Survey
Objections prior to the expiration of the Survey Cure Period, or if Seller
elects not to remove one or more Survey Objections, Buyer may elect, as its sole
and exclusive remedy therefore, to either (a) terminate this Agreement by giving
written notice to Seller and Escrow Agent on or before the end of the Due
Diligence Period and, thereafter, the parties shall have no further rights or
obligations hereunder except for those obligations which expressly survive the
termination of this Agreement, or (b) waive, in writing, such Survey Objections,
in which event the Closing shall occur as herein provided without any reduction
of or credit against the Purchase Price.  If before the end of the Due Diligence
Period, Buyer elects to proceed with the transaction contemplated herein, then
Buyer shall be deemed to have elected to waive those Survey Objections Seller
elected not to cure and its right to terminate this Agreement pursuant to this
Section 4.4.

 

19

--------------------------------------------------------------------------------


 

4.5                  Title Insurance.  At Closing, the Title Company shall issue
to Buyer or be irrevocably committed to issue to Buyer a CLTA standard coverage
form title policy (the “Title Policy”) in the amount of the Purchase Price,
insuring that fee simple title to the Land is vested in Buyer subject only to
the Permitted Exceptions.  Buyer shall be entitled to request that the Title
Company provide ALTA extended coverage and/or such endorsements (or amendments)
to the Title Policy as Buyer may reasonably require and/or increased liability
as Buyer may reasonably require, provided that the same shall (a) be at no cost
to Seller, (b) impose no additional liability on Seller, (c) not be a condition
to the Closing and, accordingly, if Buyer is unable to obtain any of the
foregoing, Buyer shall nevertheless be obligated to proceed to close the
transaction contemplated by this Agreement without reduction of or set off
against the Purchase Price, and (d) the Closing shall not be delayed as a result
of Buyer’s request.

 

4.6                  Contracts.  On or before the fifth (5th) day prior to the
expiration of the Due Diligence Period, Buyer shall have the right to
disapprove, by written notice to Seller, any of the Contracts that are not
terminable upon thirty (30) days or less prior notice.  If Buyer desires to have
any Contract terminated that is not expressly terminable upon thirty (30) days’
or less notice (any, a “Non-Terminable Contract”), then Buyer shall notify
Seller in writing of any such Non-Terminable Contract that it desires to have
terminated.  Within three (3) days following receipt of any such Buyer notice,
Seller shall notify Buyer in writing whether Seller, in its sole and absolute
discretion, is willing to terminate such Non-Terminable Contract.  If Seller
notifies Buyer that it is unwilling to terminate any such Non-Terminable
Contracts, then Buyer shall have the right, until the expiration of the Due
Diligence Period, either to waive in writing its prior disapproval of the
corresponding Non-Terminable Contract(s) or to terminate this Agreement by
giving written notice to Seller and Escrow Holder as Buyer’s sole and exclusive
remedy, in which event the Additional Deposit (but not the Initial Deposit)
shall be returned to Buyer.  If Buyer fails to waive any such prior disapproval
and does not terminate this Agreement before the expiration of the Due Diligence
Period, then Buyer shall be deemed to have waived its prior disapproval of the
corresponding Non-Terminable Contract(s).  All of the Contracts which are either
terminable on thirty (30) days or less notice or which are not disapproved by
Buyer, or with respect to which Buyer’s initial disapproval is waived or deemed
to be waived hereunder, are referred to herein as the “Approved Contracts.”

 

ARTICLE 5

 

REMEDIES

 

5.1                  Permitted Termination; Seller Default.  If the sale of the
Property is not consummated due to the permitted termination of this Agreement
by Buyer as herein expressly provided, then the Deposit shall be returned to
Buyer; provided, however, the Initial Deposit shall not be returned to Buyer
unless the permitted termination of this Agreement specifically states that the
Deposit is to be returned to Buyer or the Agreement states that only the
Additional Deposit is to be returned to Buyer.  Upon such termination, Buyer
will have no liability hereunder except as otherwise expressly stated in this
Agreement.  If the sale of the Property is not consummated due solely to
Seller’s material default hereunder that is not cured within all applicable
notice and cure periods, then Buyer shall have the right, to elect, as its sole
and exclusive remedy, to (a) terminate this Agreement by written notice to
Seller, promptly after which the Deposit shall be returned to Buyer, (b) waive
the default and proceed to close the

 

20

--------------------------------------------------------------------------------


 

transaction contemplated herein, or (c) provided that all of the conditions to
Seller’s obligations to close have been satisfied and so long as Buyer is not
then in default of any of its material obligations under this Agreement, seek
specific performance of Seller’s obligations under this Agreement and record and
maintain against the Property a notice of lis pendens in accordance with
applicable law if Buyer further satisfies and continues to satisfy each of the
following obligations: (i) Buyer shall have reasonably demonstrated that it is
prepared to deliver into escrow all funds required by this Agreement in order
for the Closing to occur, Buyer shall have deposited all funds required by this
Agreement in order for the Closing to occur, and Buyer shall be ready and
willing in all other respects to close escrow in accordance with the terms and
conditions of this Agreement; and (ii) Buyer shall have filed an action for
specific performance (a “Specific Performance Action”) within sixty (60) days of
the date the Closing was to have occurred.  Notwithstanding anything to the
contrary contained herein, Seller shall not be deemed in default unless and
until Buyer provides Seller with written notice of such default and Seller fails
to cure such default within five (5) business days of its receipt of such
written notice.

 

5.2                  Buyer Default; Liquidated Damages.  IF THE SALE IS NOT
CONSUMMATED DUE TO ANY DEFAULT BY BUYER HEREUNDER AND BUYER FAILS TO CURE SUCH
BREACH WITHIN FIVE (5) BUSINESS DAYS AFTER BUYER’S RECEIPT OF WRITTEN NOTICE
FROM SELLER SPECIFYING SUCH BREACH (PROVIDED, HOWEVER, THAT THE FOREGOING NOTICE
AND CURE RIGHTS SHALL NOT APPLY TO BUYER’S FAILURE TO CLOSE ON THE CLOSING
DATE), THEN SELLER SHALL RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, WHICH
RETENTION SHALL OPERATE TO TERMINATE THIS AGREEMENT AND RELEASE BUYER FROM ANY
AND ALL LIABILITY HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT.  THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT
OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT, WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE.  AFTER NEGOTIATION, THE PARTIES HAVE
AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS
AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES
THAT SELLER WOULD INCUR IN SUCH EVENT.  BY PLACING THEIR INITIALS BELOW, EACH
PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE
FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS
AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.  THE
PARTIES ACKNOWLEDGE THAT SUCH PAYMENT OF THE DEPOSIT IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER UNDER
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.  THE FOREGOING IS NOT
INTENDED TO LIMIT BUYER’S SURVIVING OBLIGATIONS UNDER THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION, ALL OF BUYER’S INDEMNITIES IN THIS AGREEMENT.

 

Initials:

Seller

  /s/ KR

 

Buyer

  /s/ MA

 

 

21

--------------------------------------------------------------------------------


 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

 

6.1                  Representations and Warranties of Seller.  Subject to the
provisions of this Agreement including, without limitation, Sections 6.2, 6.3,
and Article 7, Seller makes the following representations and warranties with
respect to the Property:

 

6.1.1       Status.  Seller is a limited liability company organized or formed,
validly existing and in good standing under the laws of the State of California.

 

6.1.2       Authority.  Subject to the receipt of Corporate Approval (as defined
below), the execution and delivery of this Agreement and the performance of
Seller’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Seller and this Agreement constitutes the legal,
valid and binding obligation of Seller, subject to equitable principles and
principles governing creditors’ rights generally.  For purposes of this
Agreement, “Corporate Approval” shall mean that Seller shall have obtained
approval of this Agreement by the management and/or Board of Directors of Shea
Properties LLC and J.F. Shea Co., Inc., its parent companies, in their sole and
absolute discretion as required by Seller’s corporate policies and procedures on
or before the expiration of the Due Diligence Period.  If Seller fails to
provide Buyer with written notice that it has received Corporate Approval on or
before 5:00 p.m. Pacific Time on the last day of the Due Diligence Period, then
this Agreement shall automatically terminate, the Deposit, to the extent made,
shall be returned to Buyer and neither party shall have any further obligation
to the other hereunder.

 

6.1.3       Non-Contravention.  The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
will not, to Seller’s knowledge (i) violate any Laws or (ii) conflict with,
result in a breach of, or constitute a default under the organizational
documents of Seller, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture, or any lease or other material agreement or
instrument to which Seller is a party or by which Seller may be bound and, in
either case, that would have a material and adverse affect on Seller’s ability
to consummate the transactions contemplated by this Agreement.

 

6.1.4       Non-Foreign Entity.  Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

6.1.5       Consents.  Except for the consent of the Lender with respect to the
Loan Assumption and the Corporate Approval, no consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained or will be obtained) in connection with the execution and delivery of
this Agreement by Seller or the performance by Seller of the transactions
contemplated hereby.

 

6.1.6       Leases.  To Seller’s knowledge, true, correct and complete copies of
the Leases in Property Manager’s files have been or will be delivered or made
available to Buyer in accordance with Section 3.2.1 above.  Except as set forth
in the Rent Roll or otherwise

 

22

--------------------------------------------------------------------------------


 

disclosed to Buyer by Seller in writing prior to the expiration of the Due
Diligence Period, to Seller’s knowledge, the Leases listed on the Rent Roll are
in full force and effect as of the date set forth on the Rent Roll.  To Seller’s
knowledge, Seller has not received written notice of any uncured default of
Seller, as landlord, under any Lease.  Except as may be set forth in the Rent
Roll or otherwise disclosed to Buyer by Seller in writing prior to the
expiration of the Due Diligence Period, to Seller’s knowledge, no Tenant has
paid any rent, fees, or other charges for more than one month in advance. 
Seller is the landlord under each of the Leases and, except for the security
interests granted in connection with the Loan encumbering the Property, has not
assigned, mortgaged, pledged or otherwise encumbered any of its rights or
interests under the Leases.

 

6.1.7       Contracts.  To Seller’s knowledge, there are no Contracts except for
the Contracts specifically designated in Exhibit B attached hereto.  To Seller’s
knowledge, true, correct and complete copies of the Contracts in Property
Manager’s files have been or will be delivered to Buyer in accordance with
Section 3.2.1, above.  To Seller’s knowledge, Seller has not received written
notice of any uncured default of Seller under any Contracts.

 

6.1.8       Notice of Violation.  Except as may be disclosed in the Due
Diligence Items, to Seller’s knowledge, Seller has not received written notice
from any Governmental Entity having jurisdiction over the Property that the
Property is in violation of any Law regulating the operation or use thereof.

 

6.1.9       Litigation.  To Seller’s knowledge, there is no legal action, suit,
proceeding or claim affecting Seller or the Land, Improvements or Personal
Property or any portion thereof relating to or arising out of the ownership,
operation, use or occupancy of the Property being prosecuted in any court or by
or before any federal, state, county or municipal department, commission, board,
bureau or agency or other Governmental Entity.

 

6.1.10     Special Assessments.  To Seller’s knowledge and except as may
otherwise be disclosed by the Due Diligence Items or the Title Documents, Seller
has received no written notice of any pending improvement liens or special
assessments to be made against the Property by any governmental authority.

 

6.1.11     No Contracts.  Except for this Agreement, there are no options,
contracts or other obligations outstanding for the sale, exchange or transfer of
the Property or any portion thereof or the business operated thereon.

 

6.1.12     Environmental Issues.  To Seller’s knowledge, Seller has not received
any written notice from any Governmental Entity that there is a presence,
release, threat of release, placement on or in the Property, of any Hazardous
Materials in violation of any Laws.

 

6.1.13     Prohibited Persons and Transactions.  Neither Seller, Shea Properties
Management, Inc., Shea Properties LLC nor J.F. Shea Co, Inc. are, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking

 

23

--------------------------------------------------------------------------------


 

Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.

 

6.2                  Seller’s Knowledge.  For purposes of this Agreement and any
document delivered at Closing, whenever the phrase “to Seller’s knowledge,” or
the “knowledge” of Seller or words of similar import are used, they shall be
deemed to refer to facts within the actual knowledge only of Steve Gilmore and
Gina Costantino, the representatives or employees of the Seller who are most
knowledgeable as to the status of the Property of Seller and no others, as of
the Effective Date, without duty of inquiry whatsoever.  Buyer acknowledges that
the individual named above is named solely for the purpose of defining and
narrowing the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to Buyer. 
Buyer covenants that it will bring no action of any kind against such
individual, any shareholder, partner or member of Seller related to or arising
out of these representations and warranties.

 

6.3                  Seller’s Maximum Aggregate Liability.  Notwithstanding any
provision to the contrary contained in this Agreement or any documents executed
by Seller pursuant hereto or in connection herewith, the representations and
warranties of Seller set forth in Section 6.1, together with Seller’s liability
for any breach of any of Seller’s interim operating covenants under Article 8,
shall survive the Closing and not be merged into the deed for a period of nine
(9) months.  Buyer shall have no right to bring any action against Seller as a
result of any untruth or inaccuracy of such representations and warranties, or
any such breach, unless (a) Buyer serves a written claim on Seller within such
nine (9) month period, (b) Buyer commences and serves an action against Seller
within thirty (30) days after Buyer gives such notice, and (c) the aggregate
amount of all liability and losses arising out of any such untruth or
inaccuracy, or any such breach, exceeds $25,000.  In addition, in no event shall
Seller’s liability for all such breaches exceed, in the aggregate, $500,000. 
Seller shall have no liability with respect to any of Seller’s representations,
warranties and covenants herein if, prior to the Closing, Buyer has actual
knowledge of any breach of a representation, warranty or covenant of Seller
herein, or Buyer obtains actual knowledge (from whatever source, including,
without limitation, any of the Due Diligence Items, as a result of Buyer’s Due
Diligence, the inclusion of any information in or written disclosure by Seller
or Seller’s agents and employees) that contradicts any of Seller’s
representations and warranties herein, and Buyer nevertheless consummates the
transaction contemplated by this Agreement.  The provisions of this Section 6.3
shall expressly survive the Close of Escrow and shall not merge into the Deed or
any of the other closing documents hereunder.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

7.1                  Buyer’s Representations and Warranties.  Buyer represents
and warrants to Seller the following:

 

24

--------------------------------------------------------------------------------


 

7.1.1       Status.  Buyer is a limited partnership organized or formed, validly
existing and in good standing under the laws of the State of Delaware and has,
or will have at Closing, the authority to transact business in the State of
California.

 

7.1.2       Authority.  The execution and delivery of this Agreement and the
performance of Buyer’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Buyer and this Agreement
constitutes the legal, valid and binding obligation of Buyer, subject to
equitable principles and principles governing creditors’ rights generally.

 

7.1.3       Non-Contravention.  The execution and delivery of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby will
not, to Buyer’s knowledge, violate any Law or conflict with, result in a breach
of, or constitute a default under the organizational documents of Buyer, any
note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other material agreement or instrument to which Buyer
is a party or by which it is bound and, in either case, that would have a
material and adverse affect on Buyer’s ability to consummate the transaction
contemplated by this Agreement.

 

7.1.4       Consents.  No consent, waiver, approval or authorization is required
from any person or entity (that has not already been obtained or will be
obtained) in connection with the execution and delivery of this Agreement by
Buyer or the performance by Buyer of the transactions contemplated hereby.

 

7.1.5       Solvency.  Buyer will not be rendered insolvent in connection with,
or as a result of, the performance by Buyer of its obligations hereunder or the
consummation of the transactions contemplated hereby.

 

7.1.6       Prohibited Persons and Transactions.  Neither Buyer, BHMF, Inc., nor
any assignee of Buyer’s interest in this Agreement is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

 

7.1.7       Sophisticated Buyer.  Buyer is an experienced purchaser, owner and
operator of multi-family housing communities and is familiar with the kinds of
legal, economic and other issues that typically impact one’s ability to own and
operate such communities.

 

Seller covenants that it will bring no action of any kind against any
individual, shareholder, partner or member of Buyer related to, or arising out
of, these representations and warranties.

 

7.2                  Buyer’s Independent Investigation.

 

25

--------------------------------------------------------------------------------


 

7.2.1       Investigations.  By its election not to deliver the Disapproval
Notice, Buyer represents and warrants that it has been given a full opportunity
to inspect and investigate each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:

 

(a)           All matters relating to title, together with all governmental and
other legal requirements such as taxes, assessments, zoning, accessibility, rent
control, use permit requirements, and building codes;

 

(b)           The physical condition and aspects of the Property, including,
without limitation, the interior, the exterior, the square footage within the
Improvements, the structure, the paving, the utilities, and all other physical
and functional aspects of the Property, including, without limitation, any
seismic or retrofitting requirements and an examination for the presence or
absence of Hazardous Materials, which shall be performed or arranged by Buyer at
Buyer’s sole expense;

 

(c)           Any easements and/or access rights affecting the Property;

 

(d)           The Leases and all matters in connection therewith;

 

(e)           The Contracts, the Licenses and Permits, the Commission Agreements
and any other documents or agreements of significance affecting the Property;
and

 

(f)            All other matters of material significance affecting the Property
or delivered to Buyer by Seller in accordance with Article 3 of this Agreement.

 

7.2.2       AS-IS SALE.  EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
OF SELLER UNDER SECTION 6.1, ABOVE, BUYER ACKNOWLEDGES AND AGREES THAT NEITHER
SELLER, NOR ANYONE ACTING FOR OR ON BEHALF OF SELLER INCLUDING, WITHOUT
LIMITATION, BROKER, HAS MADE ANY REPRESENTATIONS, WARRANTIES, OR PROMISES TO
BUYER, OR TO ANYONE ACTING FOR OR ON BEHALF OF BUYER, CONCERNING ANY ASPECT OF
THE PROPERTY INCLUDING, WITHOUT LIMITATION, (A) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY;
(B) COMPLIANCE WITH TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AND
ALL SIMILAR STATE AND LOCAL ACCESSIBILITY LAWS; (C) COMPLIANCE WITH THE FAIR
HOUSING ACT AND ALL SIMILAR STATE AND LOCAL LAWS; (D) COMPLIANCE WITH ANY “SOFT
STORY” RETROFIT STANDARDS; (E) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATION, ORDERS OR REQUIREMENTS,
INCLUDING, WITHOUT LIMITATION, CALIFORNIA HEALTH & SAFETY CODE, THE FEDERAL
WATER POLLUTION CONTROL ACT, THE FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT,
THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, THE RESOURCE CONSERVATION AND

 

26

--------------------------------------------------------------------------------


 

RECOVERY ACT OF 1976, THE CLEAN WATER ACT, THE SAFE DRINKING WATER ACT, THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, THE TOXIC SUBSTANCE CONTROL ACT, AND
REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING; (F) THE PRESENCE OR ABSENCE
OF HAZARDOUS MATERIALS OR MOLD AT, ON, UNDER, OR ADJACENT TO THE PROPERTY;
(G) THE CONTENT, COMPLETENESS OR ACCURACY OF THE DUE DILIGENCE ITEMS, TITLE
COMMITMENT, SURVEY OR UPDATED SURVEY; (H) THE SIZE AND/OR DIMENSIONS OF ANY OF
THE IMPROVEMENTS, AND (I) THE CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR
SPECIFICATIONS FOR THE PROPERTY, INCLUDING ANY PLANS AND SPECIFICATIONS THAT
MAY HAVE BEEN OR MAY BE PROVIDED TO BUYER.  BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THE PROPERTY WILL BE INDEPENDENTLY INVESTIGATED BY BUYER TO ITS FULL
SATISFACTION PRIOR TO EXPIRATION OF THE DUE DILIGENCE PERIOD, OR THAT BUYER WILL
TERMINATE THIS AGREEMENT AS PROVIDED ABOVE, THAT BUYER WILL BE ACQUIRING THE
PROPERTY BASED SOLELY UPON AND IN RELIANCE ON ITS OWN INSPECTIONS, EVALUATIONS,
ANALYSES AND CONCLUSIONS, AND THAT SUBJECT TO SELLER’S EXPRESS OBLIGATIONS
HEREUNDER, BUYER WILL BE ACQUIRING THE PROPERTY IN ITS “AS-IS” CONDITION AND
STATE OF REPAIR INCLUSIVE OF ALL FAULTS AND DEFECTS, WHETHER KNOWN OR UNKNOWN,
AS MAY EXIST AS OF THE CLOSING, AND BUYER EXPRESSLY ASSUMES THE RISK THAT
ADVERSE PHYSICAL, ENVIRONMENTAL, FINANCIAL, LEGAL AND OTHER CONDITIONS MAY NOT
BE REVEALED BY BUYER’S INSPECTION OF THE PROPERTY.

 

BY INITIALING BELOW, THE BUYER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE
MEANING AND SIGNIFICANCE OF THIS SECTION 7.2.2 AND AGREES TO THE TERMS SET FORTH
HEREIN.

 

 

Buyer:

  /s/ MA

 

 

 

7.3                  Buyer’s Release of Seller; Indemnity.

 

7.3.1       Seller Released From Liability.  Seller is hereby released from all
responsibility and liability to Buyer regarding the condition (including,
without limitation, its physical condition and its compliance with applicable
laws, and the presence in the soil, air, structures and surface and subsurface
waters, of Hazardous Materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines), valuation, salability or utility of the Property, or its
suitability for any purpose whatsoever except to the extent that such
responsibility or liability is the result of the material inaccuracy (if any) of
Seller’s representations under Section 6.1 hereof.

 

7.3.2       Buyer’s Waiver of Objections.  Buyer acknowledges that its failure
to deliver the Disapproval Notice shall constitute Buyer’s representation and
warranty to Seller that, prior to the expiration of the Due Diligence Period, it
will have inspected the

 

27

--------------------------------------------------------------------------------


 

Property, observed its physical characteristics and existing conditions and had,
or will have, the opportunity to conduct such investigation and study on and of
said Property and adjacent areas as it deemed necessary, and subject to Seller’s
responsibility for any breach of the warranties and representations contained in
Section 6.1 of this Agreement, hereby waives any and all objections to, claims,
causes of action or complaints (including but not limited to actions based on
federal, state or common law and any private right of action under CERCLA, RCRA
or any other state and federal law to which the Property is or may be subject)
regarding physical characteristics and existing conditions, including without
limitation structural and geologic conditions, subsurface soil and water
conditions and solid and hazardous waste and Hazardous Materials on, under,
adjacent to or otherwise affecting the Property.  Buyer further hereby assumes
the risk of changes in applicable laws and regulations including, without
limitation, those relating to past, present and future environmental conditions
on the Property, and subject to Seller’s specific representations and warranties
contained in Section 6.1 of this Agreement, the risk that adverse physical
characteristics and conditions, including without limitation the presence of
Hazardous Materials or other contaminants, may not be revealed by its
investigation.

 

7.3.3       Civil Code Section 1542 Waiver.  In connection with the releases and
waivers set forth in this Section 7.3, Buyer, on behalf of itself, its
successors, assigns and successors-in-interest and such other persons and
entities, waives the benefit of California Civil Code Section 1542, which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

 

 

Buyer’s Initials:

  /s/ MA

 

 

 

7.3.4       Indemnity.  Subject to Section 6.1 hereof, Buyer and its successors
and assigns (the “Indemnitor”) agree to indemnify, protect, defend and hold
Seller, Seller’s Affiliates and each of their respective members, partners,
shareholders, officers, directors, managers, employees and agents harmless from
any and all Losses, including without limitation suits and claims brought by
third parties related to, or in any way connected to the condition of the
Property arising from events occurring subsequent to Closing, including, without
limitation, (a) the presence of Hazardous Materials thereon, (b) the matters
released by Buyer above, (c) Buyer’s use, ownership, development, and sale of
the Property, and (d) any claims or demands asserted or alleged by any
purchasers or tenants from Buyer of any portion of the Property or any
successors or assigns of any such persons.  In addition, Indemnitor agrees to
indemnify, protect, defend and hold Seller, Seller’s Affiliates and each of
their respective members, partners, shareholders, officers, directors, managers,
employees and agents harmless from any and all Losses, including suits and
claims brought by third parties, related to, arising from or in any way
connected to any inaccuracy in or breach of any representations or warranties of
Buyer under this Agreement, or any breach or default by Buyer under the
provisions of this Agreement that state that they are to survive the Closing or
the earlier termination of this Agreement.  Indemnitor’s obligations under this
Section shall survive the Closing and the delivery of the Deed.

 

28

--------------------------------------------------------------------------------


 

7.3.5       Survival.  The foregoing waivers, releases and indemnities by Buyer
shall survive either (a) the Closing and the recordation of the Deed, and shall
not be deemed merged into the Deed upon its recordation, or (b) any termination
of this Agreement.

 

ARTICLE 8

 

LEASES; MAINTENANCE OF PROPERTY

 

From the date hereof until the Closing, and except as otherwise consented to or
approved by Buyer, Seller covenants and agrees with Buyer as follows:

 

8.1                  New Leases; Lease Modifications.  After the Effective Date
and prior to the end of the Due Diligence Period, Seller, in its sole
discretion, and without Buyer’s consent shall have the right to enter into any
New Lease or amend, modify and/or extend any New Lease or any Pre-Effective Date
Lease it deems advisable.  Seller shall provide Buyer with notice thereof and an
executed copy of any such New Lease or amendment, modification or extension
promptly after the execution and delivery thereof, but in no event later than
the next to last day of the Due Diligence Period.  Buyer’s sole remedy in the
event any New Lease is executed or if any New Lease or Pre-Effective Date Lease
is amended, modified or extended by Seller after the Effective Date and prior to
the end of the Due Diligence Period shall be to terminate this Agreement on or
before the end of the Due Diligence Period in accordance with Section 3.8.  No
later than three (3) days after the Effective Date, Seller shall provide Buyer
with its then-current rent and concession schedule (the “Lease Guidelines”). 
The Lease Guidelines shall be in the form of Exhibit I attached hereto and
incorporated herein.  Provided that Buyer does not elect to terminate this
Agreement on or before the expiration of the Due Diligence Period, after the end
of the Due Diligence Period Seller shall not enter into a New Lease unless such
New Lease is on Seller’s standard residential lease form and in compliance with
the Lease Guidelines unless Seller has obtained Buyer consent in accordance with
Section 8.4 below; modify or amend any Pre-Effective Date Lease or any New Lease
entered into prior to the end of the Due Diligence Period except pursuant to the
exercise by a Tenant of a renewal, extension or other right contained in such
Tenant’s Lease; consent to any assignment or sublease in connection with any
Pre-Effective Date Lease or New Lease; or remove a Tenant under any
Pre-Effective Date Lease or New Lease, whether by summary proceedings or
otherwise, except by reason of a default of the Tenant under the subject
Pre-Effective Lease or New Lease.

 

8.2                  Lease Expenses.  At Closing, Buyer shall reimburse Seller
for any and all Reimbursable Lease Expenses to the extent that the same have
been paid by Seller prior to Closing.  In addition, at Closing, Buyer shall
assume Seller’s obligations to pay, when due (whether on a stated due date or by
acceleration) any Reimbursable Lease Expenses unpaid as of the Closing, and
Buyer hereby agrees to indemnify, defend and hold Seller harmless from and
against any and all claims for such Reimbursable Lease Expenses which remain
unpaid for any reason at the time of Closing, which obligations of Buyer shall
survive the Closing and shall not be merged therein.  Each party shall make
available to the other all Commission Agreements, records, bills, vouchers and
other data in such party’s control verifying Reimbursable Lease Expenses and the
payment thereof.

 

29

--------------------------------------------------------------------------------


 

8.3                  Lease Enforcement.  Subject to the provisions of
Section 8.1 above, prior to the Closing Date, Seller shall have the right, but
not the obligation, to enforce the rights and remedies of the landlord under any
Pre-Effective Date Lease or New Lease, by summary proceedings or otherwise
(including, without limitation, the right to remove any Tenant), and to apply
all or any portion of any Tenant Deposits then held by Seller toward any loss or
damage incurred by Seller by reason of any defaults by Tenants, and the exercise
of any such rights or remedies shall not affect the obligations of Buyer under
this Agreement in any manner or entitle Buyer to a reduction in, or credit or
allowance against, the Purchase Price or give rise to any other claim on the
part of Buyer.

 

8.4                  Certain Interim Operating Covenants.  Seller covenants to
Buyer that  Seller will operate the Property, from the Effective Date until
Closing or earlier termination of this Agreement as follows:  (i) continue to
operate, manage and maintain the Property in a good and workmanlike manner in
the ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, and will keep the Improvements and Personal Property
in good order and operating condition, subject to ordinary wear and tear and
further subject to Section 10.2 and cause all necessary repairs, renewals and
replacements to be promptly made  which are required by the terms of the Leases;
(ii) maintain property insurance on the Property which is at least equivalent in
all material respects to the insurance policies covering the Property as of the
Effective Date; (iii) not enter into any new contract for the provision of goods
or services to or with respect to the Property other than in the ordinary course
of business or that is to terminate upon the Closing, or renew, extend, modify
or replace any of the Contracts unless such contract is an Approved Contract, is
a contract terminable as of the Closing Date or Buyer consents thereto in
writing, which approval shall not be unreasonably withheld, delayed or
conditioned; (iv) advise Buyer promptly of any change in any applicable laws,
regulations, restrictions, rulings, or orders that might have a material adverse
change on the value or use of the Property by Buyer of which Seller obtains
written notice after the Effective Date and also advise Buyer promptly of any
litigation, arbitration or administrative hearing concerning or affecting the
Property which would have a material adverse effect on the value or use of the
Property of which Seller obtains written notice after the Effective Date;
(v) subject to the prorations prescribed herein, cause to be paid all trade
accounts, costs and expenses of operation and maintenance of the Property
incurred and accruing or due prior to Closing; (vi) not knowingly take any
action, which action would have the effect of materially violating any of the
representations and warranties of Seller set forth in Section 6.1 of the
Agreement unless such action is required by any applicable Laws; (vii) without
the prior written consent of Buyer, not remove any equipment forming a part of
the Property except such as is replaced by Seller by an article of substantially
equal suitability and value, free and clear of any lien or security interest;
(viii) if any apartment unit is vacated more than five business (5) days prior
to Closing, then prior to Closing return such unit to rentable condition in
accordance with Seller’s customary cleaning, painting, and repair standards for
vacant units (the condition of such an apartment unit after cleaning is referred
to herein as a “Rent Ready Condition”); provided if Seller fails to return any
such vacated unit to a Rent Ready Condition prior to Closing, or a unit is
vacated within five (5) business days of Closing and Seller fails to return such
unit to Rent Ready Condition by Closing, then at Closing Seller shall credit
Buyer an amount equal to the reasonably estimated cost to return each such unit
to a Rent Ready Condition, up to, but not to exceed, $1,000; and (ix) Seller
shall maintain its website and related material through the Closing except that
as soon after Closing as reasonably possible, Seller shall remove all

 

30

--------------------------------------------------------------------------------


 

references to the Seller as Owner and its property management company, as well
as any internet lease concessions.  In addition, Seller shall terminate any
leasing and/or management agreement with the Property Manager or any affiliate
of Seller with respect to the Property effective as of the Closing Date and pay
any and all costs and expenses of termination thereof.

 

8.5                  Actions Prohibited.  Provided that Buyer elects not to
terminate this Agreement on or before the expiration of the Due Diligence
Period, then from and after the expiration of the Due Diligence Period Seller
shall not, without the prior written approval of Buyer:

 

8.5.1       make any material structural alterations or additions to the
Property except as (a) in the ordinary course of operating the Property,
(b) required for maintenance and repair which are required by the terms of the
Leases, (c) required by any of the Leases or the Contracts or (d) required by
this Agreement;

 

8.5.2       sell, transfer adversely encumber or adversely change the status of
title of all or any portion of the Property;

 

8.5.3       change or attempt to change, directly or indirectly, the current
zoning of the Land in a manner materially adverse to it; or

 

8.5.4       cancel, amend or modify, in a manner materially adverse to the
Property, any License or Permit held by Seller with respect to the Property or
any part thereof which would be binding upon Buyer after the Closing.

 

ARTICLE 9

 

CLOSING AND CONDITIONS

 

9.1                  Escrow Instructions.  Upon execution of this Agreement, the
parties hereto shall deposit two executed counterparts of this Agreement with
the Escrow Agent, and this Agreement shall serve as escrow instructions to the
Escrow Agent as the escrow holder for consummation of the purchase and sale
contemplated hereby.  Seller and Buyer agree to execute such reasonable
additional and supplementary escrow instructions as may be appropriate to enable
the Escrow Agent to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.

 

9.2                  Seller’s Conditions to Closing.  The Closing and Seller’s
obligations with respect to the transaction contemplated by this Agreement are
subject to the timely satisfaction or written waiver by the respective dates
designated below of the following conditions precedent for Seller’s benefit (the
“Seller Conditions Precedent”).

 

9.2.1       Buyer’s Deliveries.  On or before the Closing Date, Buyer shall have
delivered to Escrow Holder all of the funds and documents as provided in
Section 9.6 hereof.

 

31

--------------------------------------------------------------------------------


 

9.2.2       Representations and Warranties.  All representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects as of the date made and as of the Closing Date with the same effect as
if those representations and warranties were made at and as of the Closing Date.

 

9.2.3       Performance.  As of the Closing Date, Buyer shall not be in material
default in the performance of any material covenant or agreement to be performed
by Buyer under this Agreement.

 

9.2.4       Corporate Approval.  Corporate Approval.  Seller shall have obtained
the Corporate Approval on or before the expiration of the Due Diligence Period.

 

9.2.5       Loan Assumption.  On or before the Assumption Approval Deadline,
Lender shall have agreed to consent to the assignment of Seller’s interest in
the Loan to Buyer and to release the Seller and Seller Guarantors from future
liability with respect to the Loan as contemplated under Section 2.4.2 hereof.

 

Neither Buyer nor Seller shall willfully or in bad faith act or fail to act for
the purpose of permitting any of Seller’s Conditions Precedent to fail.  Except
as otherwise provided herein, if any of the foregoing Seller Conditions
Precedent are not satisfied by the respective dates designated hereunder for any
reason other than a default by Seller or Buyer hereunder, this Agreement shall
terminate, the Additional Deposit (but not the Initial Deposit) shall be
returned to Buyer and, neither party shall have any further rights or
obligations under this Agreement except for those which this Agreement expressly
provides shall survive any termination.  Notwithstanding the foregoing, if the
Seller has terminated the Agreement under Section 2.4.2 as a result of Lender
having failed to consent to the Loan Assumption as described in the above
Section 9.2.4, then the entire Deposit shall be returned to Buyer.  Seller shall
have the right to waive any of the Seller Conditions Precedent, and the election
by Seller to proceed with the Closing shall be deemed Seller’s waiver of any
unsatisfied Seller Conditions Precedent to the extent any such Seller
Condition(s) Precedent has(have) not been previously satisfied or waived.

 

9.3                  Buyer’s Conditions to Closing.  The Closing and Buyer’s
obligation to consummate the transaction contemplated by this Agreement are
subject to the timely satisfaction or written waiver by the respective dates
designated below of the following conditions precedent for Buyer’s benefit (the
“Buyer Conditions Precedent”):

 

9.3.1       Seller’s Deliveries.  On or before the Closing Date, Seller shall
have delivered to Escrow Agent the documents described in Section 9.5.1 below.

 

9.3.2       Representations and Warranties.  All representations and warranties
of Seller contained in Article 6 of this Agreement shall be true and correct in
all material respects as of the date made and, subject to the provisions of this
Agreement, shall remain true and correct in all material respects as of the
Closing Date and remade as of the Closing Date.

 

9.3.3       Performance.  As of the Closing Date, Seller shall not be in
material default in the performance of any material covenant or agreement to be
performed by Seller under this Agreement beyond all applicable notice and cure
periods.

 

32

--------------------------------------------------------------------------------


 

9.3.4       Title Policy.  As of the Closing Date, the Title Company shall have
issued or irrevocably committed to issue the Title Policy to Buyer as provided
in Section 4.5 above.

 

9.3.5       Loan Assumption.  On or before the Assumption Approval Deadline,
Lender shall have agreed to consent to the assignment of Seller’s interest in
the Loan to Buyer.

 

9.3.6       Deletion of Drainage Easement.  On or before the Closing Date,
Seller shall have taken the necessary action as described in Section 4.2 to
remove, endorse over or otherwise insure the Drainage Easement.

 

Neither Buyer nor Seller shall willfully or in bad faith act or fail to act for
the purpose of permitting any of the Buyer Conditions Precedent to fail.  If any
of the Buyer Conditions Precedent set forth in this Agreement are not timely
satisfied for any reason other than a default by Seller or Buyer hereunder, this
Agreement shall terminate, the Deposit shall be returned to Buyer so long as
Buyer is not otherwise in material default hereunder and neither party shall
have any further rights or obligations under this Agreement with respect to the
Property except for those which this Agreement expressly provides shall survive
any termination.  Notwithstanding the foregoing, Buyer shall have the right to
waive, in its sole and absolute discretion, any of the Buyer Conditions
Precedent, and the election by Buyer to proceed with the Closing with the actual
knowledge that a Buyer Condition Precedent has not been satisfied, shall be
deemed Buyer’s waiver of such Buyer Condition Precedent to the extent any such
Buyer Condition Precedent has not been previously satisfied or waived.

 

9.4                  Closing.

 

9.4.1       The closing hereunder (“Closing”) shall be held and delivery of all
items to be made at the Closing under the terms of this Agreement shall be made
through escrow at Escrow Agent’s office on the tenth (10th) day after (a) the
receipt by Buyer and Seller of Lender’s approval of the assumption of the Loan
by Buyer and the release of the Seller and Seller Guarantors and (b) Lender,
Buyer and Seller have agreed on the terms and conditions of the documents and
instruments necessary to cause Buyer to assume the Loan and Lender to release
the Seller and Seller Guarantors (the “Closing Date”); provided, however, that
Buyer and Seller agree to use good faith efforts to agree on the terms and
conditions of such documents and instruments in accordance with Section 2.4.1
hereof as soon as reasonably practicable but Buyer shall not be required to
agree to any material change in Buyer’s reasonable discretion in the terms and
conditions in the Loan Documents.  If the Closing has not occurred by tenth
(10th) business days after the Assumption Approval Deadline (as may be extended
pursuant to the terms and conditions hereof), then either party, so long as such
party is not then in material default of this Agreement beyond all applicable
notice and cure periods, if any, shall have the right to terminate this
Agreement by delivering written notice to the other party.  If this Agreement is
so terminated, then the Deposit shall be returned to Buyer in accordance with
Section 2.4.2, above, if Buyer is not then in default hereof and neither party
shall have any liability to the other hereunder except to extent otherwise
expressly stated herein.  Notwithstanding anything to the contrary contained in
the Agreement, (y) Seller shall have the unilateral right to extend the Closing
to Thursday, January 7, 2010 upon prior written notice (the “Extension Notice”)
to Buyer and Escrow Agent delivered no later than 5:00 p.m. Pacific Time

 

33

--------------------------------------------------------------------------------


 

on November 17, 2009, and (z) if Seller delivers the Extension Notice and, as a
result, the Closing is extended until January 7, 2010, then Seller shall have
the unilateral right to accelerate the Closing by delivering written notice to
Buyer no later than ten (10) days prior to the earlier date on which Seller
desires the Closing to occur; provided, however, that Lender is in a position to
complete the assumption and assignment of the Loan on such tenth (10th) day;
provided, further, however, that if Lender is not prepared to complete the
assignment and assumption of the Loan on such tenth (10th) day through no fault
of either Buyer or Seller, then the Closing shall occur on the first day after
such ten (10) day period on which Lender is able to close.  Buyer shall inform
the Lender during the application process that Lender’s approval of the proposed
assignment and assumption of the Loan will need to remain in effect through
January 7, 2010.

 

9.4.2       No later than the time required by Escrow Agent in order to disburse
the sales proceeds to Seller on the Closing Date without the requirement for any
so-called “gap” or other form of indemnity from Seller, Buyer shall deposit in
escrow with the Escrow Agent the Purchase Price (subject to adjustments
described in Section 9.7), together with all other costs and amounts to be paid
by Buyer at the Closing pursuant to the terms of this Agreement, by Federal
Reserve wire transfer of immediately available funds to an account to be
designated by the Escrow Agent.  On the Closing Date,  Buyer will cause the
Escrow Agent to (i) pay to Seller by Federal Reserve wire transfer of
immediately available funds to an account designated by Seller, the Purchase
Price (subject to adjustments described in Section 9.7 or otherwise hereunder),
less any costs or other amounts to be paid by Seller at Closing pursuant to the
terms of this Agreement, and (ii) pay all appropriate payees the other costs and
amounts to be paid by Buyer at Closing pursuant to the terms of this Agreement
and  Seller will direct the Escrow Agent to pay to the appropriate payees out of
the proceeds of Closing payable to Seller, all costs and amounts to be paid by
Seller at Closing pursuant to the terms of this Agreement as set forth on the
Closing Statement.

 

9.5                  Seller’s Closing Documents and Other Items.

 

9.5.1       Not later than 3:00  p.m. Pacific Time, on the business day prior to
the Closing Date, Seller shall deposit into escrow the following items:

 

(a)           A duly executed and acknowledged Grant Deed in the form attached
hereto as Exhibit C (the “Deed”);

 

(b)           Two duly executed counterparts of a Bill of Sale in the form
attached hereto as Exhibit D (the “Bill of Sale”);

 

(c)           Two (2) duly executed counterparts of an Assignment and Assumption
of Leases in the form attached hereto as Exhibit E (the “Assignment and
Assumption of Leases”);

 

(d)           Two (2) duly executed counterparts of an Assignment and Assumption
of Contracts, Warranties and Guaranties, Licenses and Permits and Other
Intangible Property in the form attached hereto as Exhibit F (the “Assignment
and Assumption of Contracts”);

 

34

--------------------------------------------------------------------------------


 

(e)           An affidavit pursuant to Section l445(b)(2) of the Code, and on
which Buyer is entitled to rely, stating that Seller is not a “foreign person”
within the meaning of Section l445(f)(3) of the Code and a California 597-W
Certificate;

 

(f)            A generic notice addressed to the Tenants and signed by Seller in
the form attached hereto as Exhibit G (the “Tenant Notice”) that shall disclose
that the Property has been sold to Buyer and that, after the Closing, all rents
should be paid to Buyer;

 

(g)           With respect to the assumption by Buyer of the Loan, such
documents, instruments and certificates required by Lender pursuant to the Loan
Documents (the “Assumption Documents”) to be delivered by Seller, any Seller
Guarantor or any Affiliate of the foregoing;

 

(h)           If applicable, duly completed and signed real estate transfer tax
declarations;

 

(i)            Such other documents as may be reasonably required by the Title
Company or as may be agreed upon by Seller and Buyer to consummate the purchase
of the Property as contemplated by this Agreement; and

 

(j)            Two (2) duly executed counterparts of the Closing Statement.

 

9.5.2       Seller’s Post Closing Deliveries.  As soon after the Closing as is
reasonably possible, Seller shall deliver to the offices of Buyer’s property
manager: all originals of the Leases and Approved Contacts (or copies if no
originals are available) and receipts for Tenant Deposits; all keys, if any,
used in the operation of the Property; and, if in Seller’s possession, a copy of
any “as-built” plans and specifications of the Improvements.  Seller shall
remove from the Property prior to the Closing all Computer Equipment, all active
delinquency files (excluding only those for current residents), all incident
reports and all employment files.

 

9.6                  Buyer’s Closing Documents and Other Items.  At or before
Closing, Buyer shall deposit into escrow the following items:

 

9.6.1       The balance of the Purchase Price and such additional funds as are
necessary to close this transaction;

 

9.6.2       Two (2) duly executed counterparts of the Bill of Sale;

 

9.6.3       Two (2) duly executed counterparts of the Assignment and Assumption
of Leases;

 

9.6.4       Two (2) duly executed counterparts of the Assignment and Assumption
of Contract;

 

9.6.5       With respect to the assumption by Buyer of the Loan, such Assumption
Documents to be delivered by Buyer and/or any Replacement Guarantor.

 

35

--------------------------------------------------------------------------------


 

9.6.6       Documentation to establish to Seller’s and Escrow Holder’s
reasonable satisfaction the due authority of Buyer’s acquisition of the Property
and Buyer’s delivery of the documents required to be delivered by Buyer pursuant
to this Agreement including, but not limited to, the organizational documents of
Buyer, as they may have been amended from time to time, resolutions of Buyer and
incumbency certificates of Buyer;

 

9.6.7       If applicable, duly completed and signed real estate transfer tax
declarations;

 

9.6.8       Such other documents as may be reasonably required by the Title
Company or as may be agreed upon by Seller and Buyer to consummate the purchase
of the Property as contemplated by this Agreement; and

 

9.6.9       Two (2) duly executed counterparts of the Closing Statement.

 

9.7                  Prorations and Closing Costs.

 

9.7.1       Prorations.

 

(a)           Seller and Buyer agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Proration Time”) on the then
applicable six (6) month real property tax billing period, the following
(collectively, the “Proration Items”):  real estate and personal property taxes
and assessments (subject to the terms of Section 9.7.1(b) below), utility bills
(except as hereinafter provided), and collected Rents (subject to the terms of
Section 9.7.1(b) below) payable by the owner of the Property.  Seller will be
charged and credited for the amounts of all of the Proration Items relating to
the period up to and including the Proration Time, and Buyer will be charged and
credited for all of the Proration Items relating to the period after the
Proration Time. Such preliminary estimated Closing prorations shall be set forth
on a preliminary closing statement to be prepared by Seller and submitted to
Buyer for Buyer’s approval prior to the Closing Date (the “Closing Statement”).
Seller agrees that twenty-four (24) hours prior to the Closing, Seller will
discontinue data entry operations in the on-site computer system, including
making deposits of rental income and will forward final reports as soon as
practicable to Buyer’s representative so as to enable Buyer and Seller to work
together to transition the management of the Property and complete work on
prorations as set forth herein.   The Closing Statement, once agreed upon, shall
be signed by Buyer and Seller and delivered to the Escrow Agent for purposes of
making the preliminary proration adjustment at Closing subject to the final cash
settlement provided for below.  The preliminary proration shall be paid at
Closing by Buyer to Seller (if the preliminary prorations result in a net credit
to Seller) or by Seller to Buyer (if the preliminary prorations result in a net
credit to Buyer) by increasing or reducing the cash to be delivered by Buyer in
payment of the Purchase Price at the Closing.  If the actual amounts of the
Proration Items are not known as of the Proration Time, the prorations will be
made at Closing on the basis of the best evidence then available; thereafter,
when actual figures are received (not to exceed 120 days after closing),
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Buyer.  No prorations will be made in
relation to insurance premiums, and Seller’s insurance policies will not be
assigned to Buyer.  The provisions of this Section 9.7.1(a) will survive the
Closing for a period of twelve (12) months.

 

36

--------------------------------------------------------------------------------


 

(b)           Buyer will receive a credit on the Closing Statement for the
prorated amount (as of the Proration Time) of all Rent previously paid to or
collected by Seller and attributable to any period following the Proration
Time.  Rents are “Delinquent” when they were due prior to the Closing Date, and
payment thereof has not been made on or before the Closing Date.  Delinquent
Rents will not be prorated.  All sums collected by Buyer from and after Closing
from each Tenant will be applied first to current amounts owed by such Tenant
and then to Delinquent Rent owed by such Tenant to the extent not previously
collected by Seller.  Buyer shall deliver to Seller all Delinquent Rent
collected hereunder on a monthly basis within five (5) days of the end of each
calendar month. Buyer shall not have an exclusive right to collect any sums due
Seller from Tenant under the Leases and Seller hereby retains the right to
collect any sums due Seller from Tenants under the Leases for any sums due
Seller for period attributable to Seller’s ownership of the Property; provided,
however, Seller shall not be permitted to commence or pursue any legal
proceedings including eviction against any current Tenant.  The provisions of
this Section 9.7.1(b) will survive the Closing.

 

(c)           All ad valorem real estate and personal property taxes with
respect to the Property shall be prorated as of the Proration Time on a cash
basis for the calendar year in which the Closing occurs, regardless of the year
for which such taxes are assessed.

 

(d)           Water, gas, steam, electricity and other public utility charges
will be paid by the Seller to the utility company to the Closing Date.  The
Seller shall arrange for a final reading of all utility meters (covering gas,
water, steam and electricity) as of the Closing.  To the extent required by the
applicable utility company to maintain continuity of service to the Property,
Seller and Buyer shall jointly execute a letter to each of such utility
companies advising such utility companies of the termination of the Seller’s
responsibility for such charges for utilities furnished to the Property as of
the date of the Closing and commencement of the Buyer’s responsibilities
therefor from and after such date.  If a bill is obtained from any such utility
company as of the Closing, then Seller shall pay such bill on or before the
Closing.  If such bill shall not have been obtained on or before the Closing,
then Seller shall, upon receipt of such bill, pay all such utility charges as
evidenced by such bill or bills pertaining to the period prior to the Closing,
and the Buyer shall pay all such utility charges pertaining to the period
thereafter.  Any bill which shall be rendered which shall cover a period both
before and after the date of Closing shall be apportioned between the Buyer and
the Seller as of the Closing.  Seller will be entitled to all deposits presently
in effect with the utility providers, and Buyer will be obligated to make its
own arrangements for deposits with the utility providers.

 

(e)           Revenues (but not up-front payments), if any, arising out of
telephone booths, vending machines, washing machines or other income-producing
agreements shall be adjusted and prorated on an if, as and when collected basis.

 

(f)            Buyer shall receive a credit against the Purchase Price at
Closing for all Tenant Deposits then outstanding under the Leases and for all
Rent paid in advance (to the extent not prorated as set forth in (b) above).  As
of the Closing, Buyer shall assume Seller’s obligations related to the Tenant
Deposits.  Buyer shall indemnify, defend, and hold Seller harmless from and
against all demands and claims made by Tenants arising out of the

 

37

--------------------------------------------------------------------------------


 

transfer or disposition of such Tenant Deposits transferred to Buyer.  The
provisions of this Section 9.7.1(f) shall expressly survive the Closing.

 

(g)           Buyer shall receive a credit against the Purchase Price at Closing
for all payments due or owing under any Approved Contracts for periods prior to
the Closing Date, which amounts shall be prorated as of the Proration Time.  If
Seller has paid any amounts under any Approved Contracts for periods after the
Proration Time, Buyer shall pay such amounts to Seller at Closing in addition to
the Purchase Price.

 

(h)           Seller shall receive a credit for any and all Reimbursable Lease
Expenses as set forth in Section 8.2 of this Agreement, to the extent that the
same have been paid by Seller prior to Closing.  Each party shall make available
to the other all Commission Agreements, records, bills, vouchers and other data
in such party’s control verifying Reimbursable Lease Expenses and the payment
thereof.

 

9.7.2       Closing Costs.  Seller shall pay (a) the county and city transfer
taxes, and (b) costs and charges customarily charged to sellers in accordance
with common escrow practices in the county in which the Property is located,
other than those costs and charges specifically required to be paid by Buyer
hereunder.  Buyer shall pay (a) the premium associated with the issuance of the
Title Policy including, without limitation, the premium of any extended
coverage, any coverage in excess of the Purchase Price and all endorsements
Buyer may require in accordance with Section 4.4, (b) Escrow Agent’s costs and
fees, (c) the recording fees required in connection with the transfer of the
Property to Buyer, and (d) any additional costs and charges customarily charged
to buyers in accordance with common escrow practices in the county in which the
Property is located, other than those costs and charges specifically required to
be paid by Seller hereunder.

 

9.8                  Broker.  Buyer hereby represents and warrants to Seller
that (a) Broker is only representing Seller in this transaction, (b) it did not
employ or use any broker or finder to arrange or bring about this transaction,
and (c) there are no claims or rights for brokerage commissions or finder’s fees
in connection with the transactions contemplated by this Agreement, other than
the commission (“Broker’s Commission”) required to be paid by Seller to Broker
pursuant to a separate agreement between Seller and Broker.  Seller hereby
represents and warrants to Buyer that Seller has not employed any broker with
respect to this transaction, other than Broker, and Seller shall only pay the
Broker’s Commission.  If any person brings a claim for a commission or finder’s
fee based upon any contact, dealings, or communication with Buyer in connection
with the transactions contemplated by this Agreement, other than Broker, then
Buyer shall defend Seller from such claim, and shall indemnify Seller and hold
Seller harmless from any and all costs, damages, claims, liabilities, or
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Seller with respect to the claim. If any person
brings a claim for a commission or finder’s fee against Buyer based upon any
contact, dealings, or communication with Seller in connection with the
transactions contemplated by this Agreement, other than Broker, then Seller
shall defend Buyer from such claim, and shall indemnify Buyer and hold Buyer
harmless from any and all costs, damages, claims, liabilities, or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Buyer with respect to the claim.  The provisions of this Section 9.8

 

38

--------------------------------------------------------------------------------


 

shall survive the Closing or, if the purchase and sale is not consummated, any
termination of this Agreement.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1                Amendment and Modification.  This Agreement may be amended,
modified, or supplemented only by a written agreement signed by Buyer and
Seller.

 

10.2                Risk of Loss and Insurance Proceeds.

 

10.2.1     Minor Loss.  Buyer shall be bound to purchase the Property for the
full Purchase Price as required by the terms hereof, without regard to the
occurrence or effect of any damage to the Property or destruction of any
improvements thereon or condemnation of any portion of the Property, provided
that: (a) the cost to repair any such damage or destruction, or the diminution
in the value of the remaining Property as a result of a partial condemnation,
equals $500,000 or less, and (b) upon the Closing, there shall be a credit
against the Purchase Price due hereunder equal to the amount of any insurance
proceeds (other than business interruption or rental loss insurance applicable
to the period prior to Closing) or condemnation awards collected by Seller as a
result of any such damage or destruction or condemnation, plus the amount of any
insurance deductible, less any sums expended by Seller directly toward the
restoration or repair of the Property.  If the proceeds or awards have not been
collected as of the Closing, then such proceeds (including business interruption
or rental loss insurance of Seller which would be applicable to any period
subsequent to Closing) or awards shall be assigned to Buyer, except to the
extent needed to reimburse Seller for sums expended prior to the Closing to
repair or restore the Property, without a reduction of the Purchase Price.

 

10.2.2     Major Loss.  If the amount of the damage or destruction or
condemnation as specified above exceeds $500,000, then Buyer may at its option,
to be exercised by written notice to Seller within ten (10) business days of
Seller’s notice of the occurrence of the damage or destruction or the
commencement of condemnation proceedings, terminate this Agreement.  Buyer’s
failure to elect to terminate this Agreement within said ten (10) business day
period shall be deemed an election by Buyer to consummate this purchase and sale
transaction.  If Buyer elects to terminate this Agreement within such ten
(10) business day period, then the Deposit shall be returned to Buyer and
neither party shall have any further rights or obligations hereunder except as
expressly provided elsewhere in this Agreement.  If Buyer elects or is deemed to
have elected to proceed with the purchase, then upon the Closing, there shall be
a credit against the Purchase Price due hereunder equal to the amount of any
insurance proceeds (other than business interruption or rental loss insurance
applicable to the period prior to Closing) or condemnation awards collected by
Seller as a result of any such damage or destruction or condemnation, plus the
amount of any insurance deductible, less any sums expended by Seller directly
toward the restoration or repair of the Property.  If the proceeds or awards
have not been collected as of the Closing, then such proceeds (including
business interruption or rental loss insurance of Seller which would be
applicable to any period subsequent to Closing) or awards shall be assigned to
Buyer, except to the extent needed to

 

39

--------------------------------------------------------------------------------


 

reimburse Seller for sums expended prior to the Closing to repair or restore the
Property, without a reduction to the Purchase Price.

 

10.2.3     Insurance Proceeds Assignment.  With respect to the requirement of
Seller under Sections 10.2.1 and 10.2.2 above, to assign to Buyer the right to
receive insurance awards and payments to be due Seller, Seller agrees that in
the event that Seller’s insurance carrier(s) do not permit assignment thereof to
Buyer, Seller agrees to request and obtain from the insurance carrier(s) a
“policy endorsement” whereby Buyer shall be added as a “loss payee” under the
Seller’s policies effective as of the Closing Date.  Thereafter, Seller shall
use its good faith efforts to promptly pursue on behalf of Buyer and for Buyer’s
benefit such unpaid awards and payments including any payments under business
interruption or rental loss insurance applicable to any period subsequent to
Closing.

 

10.3                Notices.  All notices required or permitted hereunder shall
be in writing and shall be served on the parties at the following address:

 

If to Seller:

 

Acacia on Santa Rosa Creek, LLC

 

 

c/o Shea Properties

 

 

130 Vantis, Ste. 200

 

 

Aliso Viejo, CA 92656

 

 

Attn: Kirk Roloff

 

 

Facsimile: (949) 389-7434

 

 

E-mail: kirk.roloff@sheaproperties.com

 

 

 

With copies to:

 

Acacia on Santa Rosa Creek, LLC

 

 

c/o Shea Properties

 

 

130 Vantis, Ste. 200

 

 

Aliso Viejo, CA 92656

 

 

Attn: Julia Guizan, Esq.

 

 

Facsimile: (949) 389-7466

 

 

E-mail: julie.guizan@jfshea.com

 

 

 

and to:

 

Miller Starr Regalia

 

 

1331 N. California Blvd., Fifth Flr.

 

 

Walnut Creek, CA 94596

 

 

Attn: Hans Lapping, Esq.

 

 

Facsimile: (925) 933-4126

 

 

E-mail: hl@msrlegal.com

 

 

 

If to Buyer:

 

Behringer Harvard Multifamily OP I LP

 

 

15601 Dallas Parkway, #600

 

 

Addison, Texas 75001

 

 

Attn: Mark T. Alfieri, Senior Vice President

 

 

Facsimile: (214) 655-1610

 

 

E-mail: malfieri@behringerharvard.com

 

40

--------------------------------------------------------------------------------


 

with Copies to:

 

Robert L. Abbott PC

 

 

2828 Routh Street, Suite 500

 

 

Dallas, Texas 75201

 

 

Attn: Robert L. Abbott, Esq.

 

 

Facsimile: (214) 849-9823

 

 

E-mail: abbott@rabbottpc.com

 

 

 

If to Escrow Agent:

 

Partners Title Company

 

 

712 Main Street, Suite 2000E

 

 

Houston, Texas 77002-3218

 

 

Attn: Reno Hartfiel, Executive VP/

 

 

         General Counsel

 

 

Facsimile: (713) 238-9199

 

 

E-mail: rhartfiel@partnerstitle.com

 

Any such notices may be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered five (5) business days after
deposit, postage prepaid in the U.S. mail, (b) a nationally recognized overnight
courier, in which case notice shall be deemed delivered one (1) business day
after deposit for next business day delivery with such courier, (c) facsimile
transmission, in which case notice shall be deemed delivered upon electronic
verification that transmission to recipient was completed, (d) electronic mail
transmission, in which case notice shall be deemed delivered upon transmission
so long as the sender does not receive a notification of a delivery error and,
provided, further, that a copy of such transmission is concurrently sent to the
recipients by another of the methods for notice set forth above.  The above
addresses, facsimile numbers and e-mail addresses may be changed by written
notice to the other party; provided that no notice of a change of address or
facsimile number shall be effective until actual receipt of such notice.

 

10.4                Assignment.  Buyer shall not have the right to assign this
Agreement, without the prior written consent of Seller which consent Seller may
withhold in its sole and absolute discretion.  Notwithstanding the foregoing or
any other provision hereof, Buyer may assign, upon written notice to Seller
(a) its interests herein to an affiliate of Buyer or direct or indirect
subsidiary of Buyer, or (b) any entity in which Buyer, or the principals
thereof, have control as defined herein, or (c) its rights (but not obligations)
herein to any party which is not an Affiliate for the purposes of effectuating
an exchange of properties under Section 1031 of the Code, provided that any such
assignment does not relieve Buyer of its obligations hereunder.  For purposes of
this Section 10.4, an “affiliate of Buyer” means (i) any entity that controls,
is controlled by, or is under common control, with the entity in question, or
(ii) any investment program or any of its affiliates or direct or indirect
subsidiaries, sponsored by Behringer Harvard Holdings, LLC.  The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of an entity, whether through the
ownership of voting securities or otherwise.  This Agreement will be binding
upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns, and no other party will be conferred any
rights by virtue of this Agreement or be entitled to enforce any of the
provisions hereof.  Whenever a reference is made in this Agreement to Seller or
Buyer,

 

41

--------------------------------------------------------------------------------


 

such reference will include the successors and permitted assigns of such party
under this Agreement.

 

10.5                Governing Law and Consent to Jurisdiction.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS OR CHOICE OF LAWS.  ANY ACTION ARISING OUT OF THIS AGREEMENT
MUST BE COMMENCED BY BUYER OR SELLER IN THE STATE COURTS OF THE STATE OF
CALIFORNIA OR IN U.S. FEDERAL COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA AND
EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF THE ABOVE COURTS IN ANY SUCH
ACTION AND TO THE LAYING OF VENUE IN THE STATE OF CALIFORNIA.  ANY PROCESS IN
ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE
PREPAID, TO THE PARTIES AT THEIR RESPECTIVE ADDRESS DESCRIBED IN SECTION 10.3
HEREOF.

 

10.6                Counterparts.  This Agreement may be executed in two or more
fully or partially executed counterparts, each of which will be deemed an
original binding the signer thereof against the other signing parties, but all
counterparts together will constitute one and the same instrument.

 

10.7                Exhibits; Entire Agreement.  The parties agree that all
exhibits and schedules attached hereto are incorporated herein. The parties
further agree that this Agreement and all other documents furnished or to be
furnished pursuant to the provisions hereof embody the entire agreement and
understanding of the parties hereto as to the subject matter contained herein. 
There are no restrictions, promises, representations, warranties, covenants, or
undertakings other than those expressly set forth or referred to in such
documents.  This Agreement and such documents supersede all prior agreements and
understandings among the parties with respect to the subject matter hereof.

 

10.8                Severability.  Any term or provision of this Agreement that
is invalid or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement, or affecting the validity or enforceability of any of the terms or
provisions of this Agreement.

 

10.9                Attorney Fees.  If any action is brought by any party to
this Agreement to enforce or interpret its terms or provisions, the prevailing
Party will be entitled to reasonable attorneys’ fees and costs incurred in
connection with such action prior to and at trial and on any appeal therefrom. 
Except as expressly provided in this Agreement, each party to this Agreement
will be responsible for, and will pay, all of its own fees and expenses,
including those of its counsel and accountants, incurred in the negotiation,
preparation, and consummation of this Agreement and the transaction contemplated
hereunder including, without limitation, in the case of Buyer, all third-party
engineering and environmental review costs and all other Due Diligence costs.

 

42

--------------------------------------------------------------------------------


 

10.10              Waiver of Consequential and Punitive Damages. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL
EITHER SELLER OR BUYER OR ANY AFFILIATE OF SELLER OR BUYER OR THEIR RESPECTIVE
MEMBERS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES OR
AGENTS BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES
(INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST PROFITS AND LOSS OF BUSINESS
INFORMATION) ARISING OUT OF THE TRANSACTION CONTEMPLATED HEREIN, EVEN IF SELLER
OR BUYER OR ANY SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

10.11              Confidential Information; Confidentiality.  The parties
acknowledge that the transaction described herein is of a confidential nature
and, prior to Closing, shall not be disclosed except (a) with the prior written
consent of Seller (which consent may be withheld in Seller’s sole and absolute
discretion), (2) to the extent that such document or information is or becomes
publicly available other than the result of Buyer’s breach of this Agreement,
(b) to the Permitted Outside Parties; (c) as may be necessary for Buyer or
Buyer’s representatives to comply with applicable laws, including, without
limitation, governmental regulatory, disclosure (including SEC rules), tax and
reporting requirements, to comply with other requirements of regulatory and
supervisory authorities and self-regulatory organizations having jurisdiction
over Buyer or Buyer’s representatives; or to comply with regulatory or judicial
processes; or (d) as may be necessary in order to assume the Loan.  Except as
set forth above, no party shall make any public disclosure of the specific terms
of this Agreement.  In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
party acknowledges that it will have access to confidential information relating
to the other party.  Each party shall treat such information as confidential,
preserve the confidentiality thereof, and not duplicate or use such information,
except to Permitted Outside Parties in connection with the transactions
contemplated hereby.  In the event of the termination of this Agreement for any
reason whatsoever, Buyer shall return to Seller, all documents relating to
Seller, the Property or the transactions contemplated by this Agreement
including, without limitation, the Due Diligence Items, work papers, engineering
and environmental studies and reports and all other materials (including all
copies thereof obtained from Seller in connection with the transactions
contemplated hereby), and each party shall use its best efforts, including
instructing its employees and others who have had access to such information, to
keep confidential and not to use any such information.  Except as required by
applicable law, neither party shall issue any press release or make any
statement to the media in violation of the above restrictions without the other
party’s consent, which consent shall not be unreasonably withheld.  The
provisions of this Section shall survive the Closing or, if the purchase and
sale is not consummated, any termination of this Agreement.

 

10.12              No Joint Venture.  Nothing set forth in this Agreement shall
be construed to create a joint venture between Buyer and Seller.

 

10.13              Limited Liability.  Neither the members, managers, employees
nor agents of Seller, nor the shareholders, officers, directors, employees or
agents of any of them shall be liable under this Agreement and all parties
hereto shall look solely to the assets of Seller for the payment of any claim or
the performance of any obligation by Seller.

 

43

--------------------------------------------------------------------------------


 

10.14              Governmental Approvals. Nothing contained in this Agreement
shall be construed as authorizing Buyer to apply for a zone change, variance,
subdivision maps, lot line adjustment, condominium conversions or other
discretionary governmental act, approval or permit with respect to the Property
prior to the Close of Escrow, and Buyer agrees not to do so without Seller’s
prior written approval, which approval may be withheld in Seller’s sole and
absolute discretion.  Buyer agrees not to submit any reports, studies or other
documents, including, without limitation, plans and specifications, impact
statements for water, sewage, drainage or traffic, environmental review forms,
or energy conservation checklists to any governmental agency, or any amendment
or modification to any such instruments or documents prior to the Close of
Escrow unless first approved by Seller, which approval Seller may withhold in
Seller’s sole discretion.  Buyer’s obligation to purchase the Property shall not
be subject to or conditioned upon Buyer’s obtaining any variances, zoning
amendments, subdivision maps, lot line adjustment, or other discretionary
governmental act, approval or permit.

 

10.15              Time of Essence.  Time is of the essence of this Agreement.

 

10.16              No Waiver.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver, nor
shall a waiver in any instance constitute a waiver in any subsequent instance. 
No waiver shall be binding unless executed in writing by the party making the
waiver.

 

10.17              Counting of Days.  Unless otherwise expressly specified in
this Agreement, in computing any period of time described in this Agreement, the
day of the act or event after which the designated period of time begins to run
is not to be included and the last day of the period so computed is to be
included, unless such last day is a Saturday, Sunday or legal holiday under the
laws of the State in which the Property is located, in which event the period
shall run until the end of the next day which is neither a Saturday, Sunday or
legal holiday.  The final day of any such period shall be deemed to end at
5:00 p.m. Pacific Time.

 

10.18              Electronic Signatures.  Signatures to this Agreement, any
amendment hereof and any notice given hereunder, transmitted by telecopy or
electronic mail shall be valid and effective to bind the party so signing.  Each
party agrees to promptly deliver an execution original of this Agreement (and
any amendment hereto) with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Agreement (or any
amendment hereto), it being expressly agreed that each party to this Agreement
shall be bound by its own telecopied or e-mailed signature and shall accept the
telecopied or e-mailed signature of the other party to this Agreement.

 

10.19              No Reservation of Property.  The preparation and/or delivery
of unsigned drafts of this Agreement shall not create any legally binding rights
in the Property and/or obligations of the parties, and Buyer and Seller
acknowledge that this Agreement shall be of no effect until it is duly executed
by both Buyer and Seller.

 

10.20              Natural Hazard Disclosure.  Buyer and Seller acknowledge that
Seller may be required to disclose if the property lies within the following
natural hazard areas or zones:  (i) a special flood hazard area designated by
the Federal Emergency Management

 

44

--------------------------------------------------------------------------------


 

Agency (California Civil Code Section 1103(c)(1)); (ii) an area of potential
flooding (California Government Code Section 8589.4); (iii) a very high fire
hazard severity zone (California Government Code Section 51178 et seq.); (iv) a
wild land area that may contain substantial forest fire risks and hazards
(Public Resources Code Section 4135; (v) earthquake fault zone (Public Resources
Code Section 2622); or (vi) a seismic hazard zone (Public Resources Code
Section 2696) (sometimes all of the preceding are herein collectively called the
“Natural Hazard Matters”).  Accordingly, Seller shall provide Buyer with a
natural hazard disclosure report (the “Natural Hazard Disclosure Statement”)
prepared by a professional consulting firm (the “Natural Hazard Expert”)
relating to the Property no later than three (3) days after the Effective Date. 
Buyer expressly acknowledges and agrees that (a) the Natural Hazard Disclosure
Statement prepared by the Natural Hazard Expert will fully and completely
discharge Seller from its disclosure obligations referred to herein, if and to
the extent any such obligations exist, (b) for the purpose of this Agreement,
the provisions of Civil Code section 1103.4 regarding non-liability of Seller
for errors or omissions not within its personal knowledge shall be deemed to
apply, and (c) the Natural Hazard Expert shall be deemed to be an expert,
dealing with matters within the scope of its expertise with respect to the
examination and written report regarding the natural hazards referred to above. 
Buyer agrees to provide Seller with a written acknowledgment of its receipt of
the Natural Hazard Disclosure Statement.

 

10.21              Third Party Beneficiaries.  This Agreement is not intended to
give or confer any benefits, rights, privileges, claims, actions, or remedies to
any person or entity as a third party beneficiary or otherwise.

 

10.22              Resolution of Disputes.  With the exception of a Specific
Performance Action, any dispute, controversy or claim arising out of or relating
to this Agreement, including any dispute relating to interpretation of or
performance under this Agreement (“Dispute”), shall be resolved in the manner
set forth in this Section, which shall be in lieu of any form of litigation in
any court, and the parties specifically waive, to the fullest extent permitted
under Applicable Law, any right to a jury trial of any Dispute between them.

 

10.22.1  Negotiation.  The parties will attempt in good faith to resolve the
Dispute promptly by negotiations between senior representatives of the parties
who have authority to settle the Dispute (each a “Representative”).

 

10.22.2  Mediation.  If the Representatives are unable to resolve the Dispute
through negotiation, the parties agree first to try in good faith to resolve the
dispute by mediation administered by the American Arbitration Association
(“AAA”) under its Commercial Mediation Procedures then in effect before
resorting to arbitration pursuant to Section 10.22.3, below.

 

10.22.3  Judicial Reference.  In the event the Representatives are not able to
resolve the Dispute within 30 days following the date one party first notifies
the other party of the Dispute in writing, then the Dispute shall be resolved by
general judicial reference pursuant to Code of Civil Procedure Sections 638 and
641 through 645.1, or any successor statutes thereto, and as modified or as
otherwise provided in this Section.  Subject to the limitations set forth in
this Section, the general referee shall have the authority to try all issues,
whether of fact or law, and to report a statement of decision to the court.  The
referee shall be the only trier of

 

45

--------------------------------------------------------------------------------


 

fact or law in the reference proceeding, and shall have no authority to further
refer any issues of fact or law to any other party, without the mutual consent
of all parties to the judicial reference proceeding.

 

(a)           Place.  The proceedings shall be heard in Orange County,
California.

 

(b)           Referee.  The referee shall be a retired judge with experience in
relevant real estate matters.  The referee shall not have any relationship to
the parties to the Dispute or interest in the Property.  The parties to the
Dispute participating in the judicial reference shall meet to select the referee
within ten (10) days after service of the Notice of Dispute or initial complaint
on all defendants named therein.  Any dispute regarding the selection of the
referee shall be promptly resolved by the judge to whom the matter is assigned,
or if there is none, to the presiding judge of the Superior Court of Orange
County who shall select the referee.

 

(c)           Commencement and Timing of Proceeding.  The referee shall promptly
commence the proceeding at the earliest convenient date in light of all of the
facts and circumstances and shall conduct the proceeding without undue delay.

 

(d)           Pre-hearing Conferences.  The referee may require one or more
pre-hearing conferences.

 

(e)           Discovery.  The parties to the judicial reference proceeding shall
be entitled only to limited discovery, consisting of the exchange between such
parties of only the following matters:  (i) witness lists; (ii) expert witness
designations; (iii) expert witness reports; (iv) exhibits; (v) reports of
testing or inspections of the property subject to the Dispute, including but not
limited to, destructive or invasive testing; and (vi) trial briefs.  Any other
discovery provided for in the California Code of Civil Procedure shall be
permitted by the referee upon a showing of good cause or based on the mutual
agreement of the parties to the judicial reference proceeding.  The referee
shall oversee discovery and may enforce all discovery orders in the same manner
as any trial court judge

 

(f)            Motions.  The referee shall have the power to hear and dispose of
motions, including motions relating to provisional remedies, demurrers, motions
to dismiss, motions for judgment on the pleadings and summary adjudication
motions, in the same manner as a trial court judge, except the referee shall
also have the power to adjudicate summarily issues of fact or law including the
availability of remedies, whether or not the issue adjudicated could dispose of
an entire cause of action or defense.  Notwithstanding the foregoing, if prior
to the selection of the referee as provided herein, any provisional remedies are
sought by the parties to the Dispute, such relief may be sought in the Superior
Court of Orange County, California.

 

(g)           Rules of Law.  The referee shall apply the laws of the State of
California except as expressly provided herein including the rules of evidence,
unless expressly waived by all parties to the judicial reference proceeding.

 

46

--------------------------------------------------------------------------------


 

(h)           Record.  A stenographic record of the hearing shall be made,
provided that the record shall remain confidential except as may be necessary
for post-hearing motions and any appeals.

 

(i)            Statement of Decision.  The referee’s statement of decision shall
contain findings of fact and conclusions of law to the extent required by law if
the case were tried to a judge.  The decision of the referee shall stand as the
decision of the court, and upon filing of the statement of decision with the
clerk of the court, judgment may be entered thereon in the same manner as if the
Dispute had been tried by the court.

 

(j)            Post-hearing Motions.  The referee shall have the authority to
rule on all post-hearing motions in the same manner as a trial judge.

 

(k)           Appeals.  The decision of the referee shall be subject to appeal
in the same manner as if the Dispute had been tried by the court.

 

(l)            Expenses.  The fees and costs of the referee in any judicial
reference proceeding hereunder shall be shared equally by the parties to the
judicial reference proceeding, subject to Section 10.9.

 

WAIVER OF LEGAL RIGHTS.  BY INITIALING IN THE SPACE BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED OR
DESCRIBED IN THIS ARTICLE DECIDED BY JUDICIAL REFERENCE AS PROVIDED UNDER
CALIFORNIA LAW AND THAT THEY ARE WAIVING ANY RIGHTS THEY MAY POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR BY JURY TRIAL.  THE PARTIES FURTHER ACKNOWLEDGE
AND AGREE THAT THEY ARE WAIVING THEIR JUDICIAL RIGHTS TO DISCOVERY EXCEPT TO THE
EXTENT SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THIS ARTICLE.  IF EITHER PARTY
REFUSES TO SUBMIT TO JUDICIAL REFERENCE AFTER EXECUTION OF THIS AGREEMENT AND
INITIALING BELOW, SUCH PARTY MAY BE COMPELLED TO PROCEED WITH JUDICIAL REFERENCE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  EACH PARTY’S
AGREEMENT TO THIS ARTICLE IS VOLUNTARY.  THE PARTIES HAVE READ AND UNDERSTAND
THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED
OR DESCRIBED IN THIS ARTICLE TO JUDICIAL REFERENCE.

 

 

/s/ KR

 Seller’s Initials

/s/ MA

 Buyer’s Initials

 

47

--------------------------------------------------------------------------------


 

10.23              Prohibition of Condominium Conversion.  Buyer represents,
warrants and covenants to Seller that, to the fullest extent permitted by law,
Buyer shall not, for a period of ten (10) years from April 24, 2003, the date of
completion of construction of the Improvements (the “Completion Date”), convert
the Property into condominiums or similar forms of subdivided ownership.  In
connection with the foregoing, Buyer further agrees that (a) the prohibition
against condominium conversions is reasonable under the circumstances existing
as of the Effective Date, (b) if Buyer sells or otherwise transfers the Property
within ten (10) years of the Completion Date, then Buyer shall notify its buyer
in writing of this restriction and include a similar prohibition against
condominium conversions in any purchase and sale or similar agreement to so
transfer the Property, (c) Buyer shall indemnify, defend, protect and hold
Seller and its Affiliates harmless, from any and all Losses resulting from
Buyer’s breach of the representation, warranty and covenant contained in this
Section 10.23, (d) without in any way limiting the materiality of the other
provisions of this Agreement, the provisions of this Section 10.23 are material
and included as a material portion of the consideration given by Buyer to Seller
in exchange for Seller’s performance under this Agreement, (e) Buyer
acknowledges that Seller has given Buyer material concessions regarding this
transaction in exchange for Buyer agreeing to the provisions of this
Section 10.23, and (f) Buyer’s obligations under this Section 10.23 shall
expressly survive the Closing and the deliver of the Deed.  In addition, Buyer
acknowledges and agrees that its breach of the terms and conditions of this
Section 10.24 will constitute immediate and irreparable damage to the Seller,
which cannot be fully and adequately compensated in money damages and which will
warrant preliminary and other injunctive relief, an order for specific
performance, and other equitable relief.  In connection with the foregoing,
Buyer further agrees that no bond or other security shall be required in
obtaining such equitable relief and Buyer hereby consent to the remedy of an
injunction or specific performance to the extent Seller is entitled thereto. 
Buyer acknowledges that Seller’s remedies hereunder are cumulative and other
action may be taken and remedies enforced against it in the event of a breach of
this Section.  At the Closing, Buyer and Seller shall record a memorandum of
agreement (the “Memorandum”) evidencing Buyer’s agreements set forth herein.

 

10.24              Rule 3-14 Audit.  Seller acknowledges that under Rule 3-14 of
Regulation S-X, Buyer is required to obtain certain information in connection
with reports Buyer is required to file with the Securities and Exchange
Commission.  Accordingly, subject to the terms and conditions of this
Section 10.24, Seller agrees to use commercially reasonable efforts to cooperate
with Buyer’s auditors in the preparation of such audited financial statements. 
In furtherance of the foregoing, (a) Seller shall, during normal business hours
and upon not less than three (3) business days’ prior written notice, allow
Buyer’s auditors reasonable access to such books and records maintained by
Seller and Property Manager exclusively in respect of the Property solely to the
extent necessary to prepare and file such audited financial statements in
compliance with Rule 3-14 of Regulation S-X; and (b) if Seller has audited
financial statements with respect to the Property, Seller shall provide Buyer’s
auditors with a copy of such audited financial statements; provided, however,
that Buyer expressly acknowledges and agrees that if Seller does not have
audited financial statements with respect to the Property, Seller shall be under
no obligation to cause such audited financial statements to be prepared. 
Seller’s obligation to cooperate shall survive the Closing for a period of three
(3) years.  In consideration of the foregoing, Buyer agrees that Buyer shall
indemnify, defend, protect and hold harmless Seller, Property Manager and their
respective Affiliates, partners, shareholders, members, officers, directors,
managers, agents, and employees from and against any and all Losses of any kind
or

 

48

--------------------------------------------------------------------------------


 

nature, arising out of or in any way connected with Seller’s provision of the
materials required by this Section 10.24, including without limitation lawsuits
by shareholders or regulators or any other persons whatsoever.  Notwithstanding
anything to the contrary contained herein, Seller shall only be obligated to
provide to Buyer Seller’s accounting information at the Property level, and
shall not be obligated to provide any information concerning Seller’s capital
structure or non-property related debt or any of the following: (i) information
contained in Seller’s credit reports, credit authorizations, credit or financial
analyses or projections, investment analyses, account summaries or other
documents prepared solely for Seller’s internal purposes and not directly
related to the operation of the Property, including any valuation documents and
information regarding the value of the Property and the price paid by Seller
therefor; (ii) material which is subject to attorney-client privilege or which
is attorney work product; (iii) sales contracts, appraisal reports, letters or
loan matters; (iv) financial statements or information relating to Seller or any
Affiliate of Seller other than those at the Property level; (v) Seller’s tax
returns; or (vi) material which Seller is legally or contractually required to
maintain as confidential.  Notwithstanding anything to the contrary set forth
herein, Buyer expressly agrees that Seller’s delivery of any information under
this Section 10.24 (X) shall be subject to the terms and conditions of
Section 10.11, above; (Y) does not in any manner increase any liability of
Seller under this Agreement, or (Z) obviate or waive the “AS IS” provisions of
Section 7.2.2, above.  Subject to the terms of this Section 10.24, Seller’s and
Buyer’s respective obligation under this Section 10.24 shall expressly survive
the Closing and the delivery of the Deed.

 

[Signature Page To Follow]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Agreement Date.

 

SELLER:

ACACIA ON SANTA ROSA CREEK, LLC,
a California limited liability company

 

 

 

By:

Shea Properties Management Co., Inc.,

 

 

a Delaware corporation

 

Its:

Manager

 

 

 

 

 

By:

/s/ Kirk Roloff

 

 

Name:

Kirk Roloff

 

 

Its:

Assistant Secretary

 

 

 

 

 

 

By:

/s/ Colm Macken

 

 

Name:

Colm Macken

 

 

Its:

Vice President

 

[Signature Page Continued On Following Page]

 

50

--------------------------------------------------------------------------------


 

BUYER:

BEHRINGER HARVARD MULTIFAMILY
OP I LP, a Delaware limited partnership

 

 

 

 

By:

BHMF, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

Name:

Mark T. Alfieri

 

 

Its:

Chief Operating Officer

 

51

--------------------------------------------------------------------------------


 

ESCROW AGENT:

 

The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Deposit and act as escrow agent in accordance with the terms and conditions
of this Agreement.  Escrow Agent certifies that it is in possession of a fully
executed counterpart original or copy of the Agreement this 12 day of October,
2009 and that this date shall be deemed the “Effective Date” for purposes of
this Agreement.

 

 

 

PARTNERS TITLE COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carol Gonzales

 

 

Name:

Carol Gonzales

 

 

Title:

Escrow Officer

 

52

--------------------------------------------------------------------------------